Exhibit 10.10

Aircraft Sale Agreement

Two used A319-100 MSN 1758 and MSN 1790

Execution Version

 

 

AIRCRAFT SALE AGREEMENT

Dated as of August 3, 2018

BETWEEN

CONTRAIL AVIATION SUPPORT, LLC

as Buyer

and

Wilmington Trust SP Services (Dublin) Ltd. (not in its individual capacity but
solely) AS TRUSTEE FOR AIRCRAFT 32A-1758

and

Wilmington Trust SP Services (Dublin) Ltd. (not in its individual capacity but
solely) AS TRUSTEE FOR AIRCRAFT 32A-1790

as Sellers

 

 

 

Aircraft Make and Model:    Two used Airbus A319-100
Aircraft Manufacturer’s Serial Number:    MSN 1758 and MSN 1790 Make and Model
of Engines:    IAE, V2524-A5 Serial Numbers of Engines:    V11255, V11256, and
V11286, V11287

 



--------------------------------------------------------------------------------

Aircraft Sale Agreement

Two used A319-100 MSN 1758 and MSN 1790

Execution Version

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

     2  

ARTICLE 2: AGREEMENT TO SELL AND TO PURCHASE

     7  

ARTICLE 3: SALE PRICE, DEPOSIT AND OTHER PAYMENTS

     9  

ARTICLE 4: DISCLAIMER

     11  

ARTICLE 5: BILL OF SALE AND OTHER DOCUMENTARY REQUIREMENTS

     12  

ARTICLE 6: SELLER ASSIGNMENT OF RIGHTS AND WARRANTIES

     14  

ARTICLE 7: EXPENSES AND TAXES

     14  

ARTICLE 8: INDEMNITIES

     16  

ARTICLE 9: INSURANCE

     19  

ARTICLE 10: REPRESENTATIONS AND WARRANTIES OF BUYER

     19  

ARTICLE 11: REPRESENTATIONS AND WARRANTIES OF SELLER

     21  

ARTICLE 12: NOTICES

     22  

ARTICLE 13: GOVERNING LAW AND JURISDICTION

     23  

ARTICLE 14: MISCELLANEOUS

     24  

 



--------------------------------------------------------------------------------

AIRCRAFT SALE AGREEMENT

THIS AIRCRAFT SALE AGREEMENT is made and entered into as of August 3, 2018
between:

 

(1)

CONTRAIL AVIATION SUPPORT, LLC, whose address and principal place of business is
at 435 Investment Court, Verona, WI 53593, U.S.A. (“Buyer”);

 

(2)

Wilmington Trust SP Services (Dublin) Ltd. (not in its individual capacity but
solely AS TRUSTEE FOR AIRCRAFT 32A-1758 (Ireland) Trust) whose address and
principal place of business is at 7 Exchange Plaza, IFSC, Dublin 1, Ireland
(“Seller 1”);

 

(3)

Wilmington Trust SP Services (Dublin) Ltd. (not in its individual capacity but
solely AS TRUSTEE FOR AIRCRAFT 32A-1790 (Ireland) Trust) whose address and
principal place of business is at 7 Exchange Plaza, IFSC, Dublin 1, Ireland
(“Seller 2”);

 

  

(together referred to as “Sellers”)

The subject matter of this Agreement are two used aircraft and the engines
attached thereto, as further described herein, which Sellers desire to sell to
Buyer or the relevant Buyer’s Nominee and Buyer is willing to purchase or cause
the relevant Buyer’s Nominee to purchase each of the aircraft (as defined
herein) from Sellers.

In consideration of and subject to the mutual covenants, terms and conditions
contained in this Agreement, Sellers hereby agrees to sell to Buyer or Buyer’s
Nominee and Buyer hereby agrees to purchase or cause the relevant Buyer’s
Nominee to purchase each of the aircraft from Sellers the above-mentioned
aircraft and Sellers and Buyer further agree as follows:

ARTICLE 1: DEFINITIONS

Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Agreement. The definitions are
equally applicable to the singular and plural forms of the words. Any agreement
defined below includes each amendment, modification, supplement and waiver
thereto in effect from time to time.

 

1.1

General Definitions.

“Acceptance Certificate” means the acceptance certificate in the form set forth
in Exhibit E.

“Aircraft” means each of, or as the context may require, any of Aircraft 1 or
Aircraft 2.

“Aircraft 1” means the Airframe and the Engines described in row number 1 in the
table set forth in Exhibit A and the Parts and the Aircraft Documentation
relating thereto.

“Aircraft 2” means the Airframe and the Engines described in row number 2 in the
table set forth in Exhibit A and the Parts and the Aircraft Documentation
relating thereto.

“Aircraft Activity” means the ownership, possession, use, import, export,
registration, re-registration, deregistration, non-registration, manufacture,
performance, transportation, management, location, movement, acquisition,
disposal, transfer, exchange, control, design, condition, defect, testing,
inspection, acceptance, delivery, redelivery, leasing, subleasing, wetleasing,
pooling, interchange, maintenance, repair, loss, damage, emissions,
refurbishment, insurance, reinsurance, service,

 

2



--------------------------------------------------------------------------------

modification, overhaul, replacement, alteration, storage, removal or operation
of the Aircraft, the Airframe, any Engine or any Part (whether in the air or on
the ground or otherwise).

“Aircraft Documentation” means all log books, Aircraft records, manuals and
other documents provided by Seller at Sale, including but not limited to
historic bills of sale.

“Airframe” means each of the airframes described in Exhibit A together with all
Parts relating thereto (except Engines or engines).

“Aviation Authority” means in relation to an Aircraft, each aviation authority
or applicable Government Entity which under the Laws of the State of
Registration from time to time has control over civil aviation and/or the
registration, airworthiness or operation of aircraft.

“Base Purchase Price” means:

 

  (a)

in respect of Aircraft 1, an amount of $ *                 ;

 

  (b)

in respect of Aircraft 2, an amount of $ *                 ).

“Bill of Sale” means a bill of sale in form and substance as provided in Exhibit
F.

“Business Day” means a day, other than a Saturday or Sunday, on which the banks
in New York, New York and Dublin, Ireland are open for the transaction of
business.

“Buyer Indemnitee” means Buyer and each Buyer Related Person and each of their
respective officers, directors, employees, agents, shareholders and members.

“Buyer’s Nominee” means in relation to an Aircraft, the Person, which shall be a
fully owned subsidiary of Buyer, identified as such for that Aircraft in the
table set out in Exhibit C.

“Buyer Related Person” means in relation to an Aircraft, each of, or as the
context may require, any of Buyer, the relevant Buyer’s Nominee, the relevant
New Lessor and each other Person (if any) listed as such for that Aircraft in
the table set forth in Exhibit C.

“Cape Town Convention” means the Cape Town Convention on International Interest
in Mobile Equipment adopted in Cape Town, South Africa on November 16, 2001 and
the Protocol thereto on Matters Specific to Aircraft Equipment.

“Contractual Interest Rate” means a fixed rate of *     % per annum, calculated
based upon a 365 day year.

“Default Interest Rate” means *              *    *                      *
         *          *              *                  *    *      *             
*         

“Deposit” means:

 

  •  

in respect of Aircraft 1, an amount of $ *                 ; and

 

  •  

in respect of Aircraft 2, an amount of $ *                     

“Deposit Return Event” means, in relation to an Aircraft, a termination of this
Agreement in as far as it relates to that Aircraft pursuant to Article 2.5,
Article 2.6 or Article 2.7 (other than paragraphs (a) and (b) of Article 2.7.1)
and any other circumstances in which sale and associated lease transfer does not
complete for reasons not attributable to the Buyer’s default under this Aircraft
Sale Agreement or the relevant Lease Transfer Agreement on or before the Final
Sale Date, provided, however, that the

 

3

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

parties agree to discuss a good faith extension to the Final Sale Date as
provided in Article 2.7.3 should the circumstances therein arise.

“Dollars” and “$” means the lawful currency of the United States of America.

“Engine” means in relation to an Aircraft, each of the engines identified for
that Aircraft in the table set forth in Exhibit A or any other engines which are
substituted therefor in accordance with the terms of the Lease related to that
Aircraft and title to which will, immediately prior to the Sale, be vested in
the Seller, as shall be identified in the relevant Acceptance Certificate and
Bill of Sale together with Parts relating thereto.

“Economic Closing Date” means 15 July, 2018.

“Existing Lessor” means, as provided in the table set forth in Exhibit B, in
relation to Aircraft 1 and related Lease, Seller 1 and in relation to Aircraft 2
and related Lease, Seller 2.

“Final Sale Date” means October 17, 2018 or such other date as the parties may
agree in writing.

“Force Majeure Event” means any (a) acts of God; (b) flood, fire, earthquake or
explosion; (c) war, invasion, hostilities (whether war is declared or not),
terrorist threats or acts, riot or other civil unrest; (d) action, inaction or
purported action of any Government Entity; (e) actions, embargoes or blockades
in effect on or after the date of this Agreement; (f) national or regional
emergency; (g) strike, boycott, labour stoppage, slowdown, blockade or other
industrial disturbance; or (h) other cause outside the reasonable control of the
parties to this Agreement.

“Government Entity” means any (a) national, state, provincial, municipal or
local government, (b) board, commission, authority, department, division,
instrumentality, court, agency or political subdivision or official thereof or
(c) association, organization or institution of which any of the entities listed
in (a) or (b) is a member or to whose jurisdiction any such entity is subject.

“Governing Jurisdiction” means the courts of the State of New York in the County
of New York or any Federal court of the United States of America sitting in such
County.

“Governing Law” means the laws of the State of New York, United States of
America without regard conflict of law principles other than Section 5-1401 of
the New York General Obligations Law.

“International Registry” and “international interest” have meanings given to
such expressions in The Cape Town Convention.

“Law” means any (a) law, statute, decree, constitution, regulation, judgment,
injunction, order or directive of any Government Entity, (b) treaty, pact,
compact or other agreement to which any Government Entity is a signatory or
party, (c) judicial or administrative interpretation or application of any of
the foregoing or (d) any binding judicial precedent having the force of law.

“Lease” means, in relation to an Aircraft, the Lease for that Aircraft listed in
the table set forth in Exhibit D, together with the related Lease Documents.

“Lease Documents” means, in relation to an Aircraft, the documents listed as
such for that Aircraft in the table set out in Exhibit D.

“Lease Transfer Agreement” means a novation and amendment or an assignment,
assumption and amendment agreement between Buyer, the relevant Existing Lessor
the relevant New Lessor and the Lessee party to such Lease which transfers to
the relevant New Lessor that Existing Lessor’s rights, title, interests and
obligations under such Lease, in the form agreed by Seller and Buyer and the
Lessee.

 

4



--------------------------------------------------------------------------------

“Lessee” means Air Macau Company Limited.

“Loss” means any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs, disbursements and expenses (including legal fees,
costs and related expenses) of every kind and nature.

“Manufacturer” means Airbus.

“Material Damage” means, in relation to an Aircraft, damage to an Aircraft or
the Engines costing more than US$1,000,000 to repair or replace.

“Net Sale Price” means the Sale Price:

 

  (i)

less the sum of:

 

  (ii)

in respect of the second Aircraft to be sold only, the amount of the Total
Deposit;

 

  (iii)

the amount of all Rent (as defined in the related Lease) due and received by the
relevant Existing Lessor pursuant to the related Lease to the extent
attributable to the period commencing on the Economic Closing Date and
continuing thereafter; and

 

  (iv)

the balance of any cash “Deposit” (as defined in the related Lease) held by the
relevant Existing Lessor pursuant to the Lease related to that Aircraft.

 

  (v)

the balance of any “Reserves” (as defined in the related Lease) held by the
relevant Existing Lessor pursuant to the Lease related to that Aircraft.

in the case of (ii) and (iii) and (iv) above as of the Sale Date of such
Aircraft; and

 

  (vi)

plus interest on the Base Purchase Price for that Aircraft for the period from
(and including) the Economic Closing Date to (but excluding) the Sale Date of
such Aircraft which will accrue at the Contractual Interest Rate and be
calculated on the actual number of days elapsed during such period and a 365 day
year.

“New Lessor” means, in relation to an Aircraft and a Lease, the Person
identified as such for that Aircraft and the Lease related to that Aircraft in
the table set forth in Exhibit C.

“Owner Participant” means Artemis (Delos) Limited, an AerCap Group Company as
the exclusive holder of 100% of the beneficial interest in the trust estates of
Seller 1 and Seller 2.

“Part” means any part, component, appliance, system, accessory, instrument,
communications equipment, furnishing, module, Seller furnished equipment or
other item of equipment (other than complete Engines or engines) installed in or
attached to the Airframe or any Engine.

“Person” means any individual, firm, partnership, joint venture, trust,
corporation, company, Government Entity, committee, department, authority or any
body or entity, incorporated or unincorporated, whether having distinct legal
personality or not.

“Sale” means, in relation to an Aircraft, the sale of that Aircraft by the
Seller to Buyer or the relevant Buyer’s Nominee and the purchase of that
Aircraft by Buyer or the relevant Buyer’s Nominee’s from the Seller in
accordance with Article 3.1 and the novation of the Lease, pursuant to the Lease
Transfer Agreement.

 

5



--------------------------------------------------------------------------------

“Sale Date” means, in relation to an Aircraft, the date on which the Sale takes
place.

“Sale Documents” means this Aircraft Sale Agreement, together with all Exhibits
hereto, each Acceptance Certificate, each Bill of Sale, the Seller Guarantee,
each Lease Transfer Agreement and each effective time notice thereunder
(howsoever described pursuant thereto), together with any other document agreed
in writing by Seller and Buyer to constitute a Sale Document for the purposes of
this Agreement.

“Sale Location” means in relation to an Aircraft, international airspace, the
Macau International Airport: in the Macau Special Administration Region of the
People’s Republic of China; or such other location as Sellers and Buyer may
mutually agree in writing.

“Scheduled Sale Date” means, in relation to an Aircraft, such date as Seller
shall notify Buyer in writing reasonably in advance, provided that the Sale Date
for the Aircraft shall not take place prior to 20 August, 2018 (or earlier to
the extent mutually agreed in writing by the parties hereto).

“Seller Guarantee” means the guarantee in the form set out in Exhibit G between
Seller Guarantor as guarantor and Buyer as beneficiary, in relation to the
obligations of Seller under the Sale Documents.

“Seller Guarantor” means AerCap Ireland Limited.

“Security Interest” means any encumbrance or security interest, however and
wherever created or arising including (without prejudice to the generality of
the foregoing) any right of ownership, security, mortgage, pledge, charge,
encumbrance, lease, lien, international interest, statutory or other right in
rem, hypothecation, title retention, attachment, levy, claim or right of
possession, seizure or detention.

“Seller’s Bank” means Seller’s bank account specified in Article 3.3 or such
other bank account as Seller may from time to time designate by written notice
to Buyer.

“Seller Indemnitee” means Seller and each Seller Related Person and each of
their respective officers, directors, employees, agents, shareholders and
members.

“Seller Related Persons” means, in relation to an Aircraft, each of, or as the
context may require, any of Seller, the relevant Existing Lessor, and each other
Person (if any) listed as such for that Aircraft in the table set forth in
Exhibit B.

“State of Registration” means Macau Special Administration Region.

“Taxes” has the meaning given to such expression in Article 7.2.

“Tax Indemnitee” means each Seller Related Person and each of their respective
officers, directors, employees, agents and shareholders.

“Total Deposit” means the aggregate of the Deposits for each Aircraft.

“Total Loss” means the destruction, damage beyond repair, or permanent rendering
unfit for normal use for any reason whatsoever of the Aircraft, or the
constructive total loss of the Aircraft.

“Warranted Security Interests” means, in relation to an Aircraft, at the time of
Sale of that Aircraft, any Security Interests in respect of that Aircraft (other
than the related Lease, the related Lease Transfer Agreement, any Permitted Lien
other than Lessor’s Liens as such terms are defined in the related Lease and any
international interest registered (i) in connection with the related sale

 

6



--------------------------------------------------------------------------------

transaction contemplated by this Agreement or (ii) on or prior to the time of
Sale which are to be removed pursuant to Article 5.3.3).

ARTICLE 2: AGREEMENT TO SELL AND TO PURCHASE

 

2.



 

2.1

Agreement to Sell and to Purchase.

 

    

In consideration of and subject to the mutual covenants, terms and conditions
contained in this Agreement, the Sellers of each Aircraft agree to sell such
Aircraft to Buyer or the relevant Buyer’s Nominee and Buyer hereby agrees to
purchase or cause the relevant Buyer’s Nominee to purchase each of the Aircraft
from the Sellers.

 

2.2

Location of Sale.

 

    

Sellers will tender each Aircraft for sale to Buyer or the relevant Buyer’s
Nominee at the Sale Location. Sellers will not be required to physically tender
or deliver an Aircraft to Buyer or the relevant Buyer’s Nominee, and Buyer or
the relevant Buyer’s Nominee agree the Sale will not disturb Lessee’s quiet use,
possession and enjoyment of an Aircraft in accordance with the terms of the
Lease related to that Aircraft. If necessary to accommodate flight schedules,
the Sale of an Aircraft and its respective Engines may be effected in different
Sale Locations agreed by relevant Seller and Buyer (each acting reasonably).

 

2.3

Scheduled Sale Date.

 

    

The Sale of an Aircraft by the relevant Seller to Buyer or the relevant Buyer’s
Nominee shall take place on the Scheduled Sale Date for that Aircraft. If
necessary to accommodate flight schedules, the Sale of an Aircraft and its
respective Engines may be effected at different times or on different dates in a
manner and on terms agreed by relevant Seller and Buyer (each acting
reasonably).

 

2.4

Risk of Loss and obligations post-sale.

 

    

On and from the Sale of an Aircraft, all risk of loss and damage to that
Aircraft will pass from the relevant Seller to Buyer or the relevant Buyer’s
Nominee. If the Sale of an Aircraft and its respective Engines are to be
effected at different times or on different dates, all risk of loss and damage
to the relevant Airframe or, as the case may be, the relevant Engine will pass
from the relevant Seller to Buyer or the relevant Buyer’s Nominee at the time of
Sale of that Airframe or, as the case may be, that Engine.

 

    

With effect from the Sale of an Aircraft, the Buyer or the relevant Buyer
Nominee or New Lessor shall be obligated to pay the Lessee pursuant to the terms
of the related Lease for any maintenance event, reimbursement or contribution
claims (as defined in the related Lease) made by such Lessee, including without
limitation and for the avoidance of doubt, any claims made or arising by the
Lessee prior to the Sale Date for such Aircraft which have not been paid out as
of such Sale Date provided that the Seller shall have notified the Buyer in
writing the details and amounts of all such outstanding claims.

 

2.5

Total Loss prior to Sale.

 

    

If an Aircraft suffers a Total Loss prior to the Sale of that Aircraft, relevant
Seller shall as soon as reasonably practicable after having been notified by
Lessee of the same notify Buyer in writing and this Agreement shall terminate in
as far as it relates to that Aircraft and none of the parties will have any
further obligation or liability to the others in respect of that Aircraft

 

7



--------------------------------------------------------------------------------

except in respect of any breach of its obligations under any Sale Document prior
to such termination, any obligations expressed to survive such termination and
the obligation of Seller to make any payment to the Buyer in accordance with
Article 3.2 but this Agreement shall continue in full force and effect for the
remaining Aircraft.

 

2.6

Material Damage to Aircraft.

If, after the date of this Agreement but prior to the Sale Date, an Aircraft
suffers Material Damage that has not been repaired or otherwise remedied to
Buyer’s satisfaction (in its sole discretion), Seller and Buyer will discuss in
good faith a revised Sale Price. If Seller and Buyer are unable to agree on a
revised Sale Price in the course of such discussions, either Seller or Buyer may
elect by written notice to terminate this Agreement, in which case neither party
will have any further liability to the other except that Seller will return to
Buyer the Deposit for that Aircraft in accordance with Article 3.2.

 

2.7

Cancellation for Delay.

 

  2.7.1

If the Sale of an Aircraft has not occurred by 5:00 p.m. New York time on the
Final Sale Date as a result of:

 

  (a)

the material breach by Buyer or any Buyer Related Person of its obligation(s)
under any Sale Document except where such breach is caused by an act or omission
of relevant Seller or any Seller Related Person; or

 

  (b)

a failure by Buyer or any Buyer Related Person to provide any condition
precedent which is within its reasonable control to any other party under any
Sale Document (and where such other party has not caused in whole or in part
such failure) except where such condition precedent has been waived or deferred
in writing by the relevant party entitled thereto,

or for any reason whatsoever other than the circumstances described in Article
2.7.2 and Article 2.7.3 below, then relevant Seller may at any time following
such time, by service of written notice on Buyer, terminate this Agreement in as
far as it relates to that Aircraft and any other Aircraft in respect of which
the Sale has not already occurred.

 

  2.7.2

If the Sale of an Aircraft has not occurred by 5:00 p.m. New York time on the
Final Sale Date as a result of:

 

  (a)

the material breach by relevant Seller or any Seller Related Person of its
obligations under any Sale Document except where such breach is caused by an act
or omission of Buyer or any Buyer Related Person; or

 

  (b)

a failure by relevant Seller or any Seller Related Person to provide any
condition precedent which is within its reasonable control to any other party
under any Sale Document (and where such other party has not caused in whole or
in part such failure) except where such condition precedent has been waived or
deferred in writing by the relevant party entitled thereto,

or for any other reason whatsoever other than the circumstances described in
Article 2.7.1 above and Article 2.7.3 below, then Buyer may at any time
following such time, by service of written notice on relevant Seller, terminate
this Agreement in as far as it relates to that Aircraft and any other Aircraft
in respect of which the Sale has not already occurred.

 

8



--------------------------------------------------------------------------------

2.7.3 If the Sale of an Aircraft has not occurred by 5:00 p.m. New York time on
the Final Sale Date due to:

 

  (a)

the occurrence of a Force Majeure Event;

 

  (b)

the failure by the Lessee to enter into a Lease Transfer Agreement for the Lease
related to that Aircraft or any condition precedent to the effective time
thereunder not having been met, in each case to the extent not attributable to a
failure by relevant Seller or Buyer.

Relevant Seller and Buyer shall discuss in good faith an extension to the Final
Sale Date for that Aircraft. If Seller and Buyer cannot agree on an extension to
the Final Sale Date for that Aircraft or the Sale of that Aircraft has not
occurred by 5:00 p.m. New York time on such extended Final Sale Date then this
Agreement shall terminate in as far as it relates to that Aircraft, but this
Agreement shall continue in full force and effect for the remaining Aircraft.

2.7.4 In the case of a termination under this Article 2.7, none of the parties
will have any further obligation or liability to the others in respect of the
relevant Aircraft except in respect of any breach of its obligations under any
Sale Document prior to such termination, any obligations expressed to survive
such termination, and the obligation of Seller to make any payment to the Buyer
in accordance with Article 3.2., but this Agreement shall continue in full force
and effect for the remaining Aircraft (if any).

ARTICLE 3: SALE PRICE, DEPOSIT AND OTHER PAYMENTS

 

3.



 

3.1

Sale Price.

On the Scheduled Sale Date for an Aircraft, provided that Buyer’s conditions
precedent in Article 5.1 relating to that Aircraft have been satisfied (or
waived by Buyer), Buyer will pay to relevant Seller the Net Sale Price for that
Aircraft and, upon receipt thereof, provided that relevant Seller’s conditions
precedent relating to that Aircraft have been satisfied (or waived by Seller)
that Seller will immediately execute and deliver an electronic copy of the Bill
of Sale in respect of that Aircraft to Buyer or the relevant Buyer’s Nominee.

 

3.2

Deposit.

 

3.2.1

Buyer has paid the Total Deposit for the account of Owner Participant on behalf
of the Sellers, which payment is hereby acknowledged by each Seller.

 

3.2.2

The Buyer hereby acknowledges that the Total Deposit is the sole unencumbered
property of the respective Sellers, is held by the Owner Participant, and is
refundable only as provided in this Agreement. The Total Deposit may be
commingled with the general funds of Sellers or any affiliate of Sellers and any
interest earned on the Total Deposit will be for each Seller’s account. The
Total Deposit will serve as security for the performance by Buyer of its
obligations under this Agreement and may be applied by Seller upon a breach by
Buyer of its obligations under this Agreement.

 

3.2.3

If a Deposit Return Event occurs with respect to an Aircraft, relevant Seller
shall within five (5) Business Days after receipt of a written demand therefor
from the Buyer, pay to Buyer an amount equal to the Deposit received by Sellers
for that Aircraft.

 

3.2.4

On Sale of the second Aircraft to be sold, the Total Deposit received by the
Sellers shall be taken into account in calculating the Net Sale Price for that
Aircraft in accordance with this Agreement.

 

9



--------------------------------------------------------------------------------

3.3

Sellers’ Bank Account.

All payments to be made under this Agreement will be paid by wire transfer of
immediately available Dollar funds to each Seller’s bank account at:

 

          Account Name:    AerCap Global Aviation Trust Series 1   
Account Number:    *                 Swift Code:    *                
ABA/Fedwire:    *                 Bank Name:    Citibank N.A.    Bank Address:
   111 Wall St., NY 10043, New York, U.S.A.    Reference:    MSN [1759]/[1790]

or such other bank account as a Seller may from time to time designate by
written notice to Buyer.

When it is stated in this Agreement that an instalment of the Total Deposit or
any other payment is due or must be paid or made by Buyer by a specific date,
then such payment actually must be received by relevant Seller’s Bank on or
before such specific date, even if, in order for such payment to be received by
Seller’s Bank by such specific date, Buyer must initiate the wire transfer prior
to such specific date.

 

3.4

Payments.

All payments to be made by Buyer under this Agreement (1) will be made without
set off or counterclaim whatsoever and (2) will be made in full without any
deduction or withholding in respect of Taxes, duties, withholdings, deductions
or fees or otherwise unless the deduction is required by Law, in which event
Buyer will:

 

  (a)

ensure that the deduction or withholding does not exceed the minimum amount
legally required;

 

  (b)

forthwith pay to Seller such additional amount so that the net amount received
by Seller will equal the full amount which would have been received by Seller
had no such deduction or withholding been made;

 

  (c)

pay to the relevant taxation authority or other Government Entity within the
period for payment permitted by Law the full amount of the deduction or
withholding (including, but without prejudice to the generality of the
foregoing, the full amount of any deduction or withholding from any additional
amount paid pursuant to this Article 3.4); and

 

  (d)

furnish to Seller, within the period for payment permitted by the relevant Law,
an official receipt of the relevant taxation authority or other Government
Entity in respect of all amounts so deducted or withheld or, if such receipts
are not customarily issued by such authority or other Government Entity in
respect of payment of amounts so deducted or withheld, a certificate of
deduction or equivalent evidence of the relevant deduction or withholding in
form and substance satisfactory to Seller.

 

3.5

Lease Payments.

 

3.5.1

Buyer agrees for the benefit of each Seller Related Person that, to the extent
it or any Buyer Party receives any payment or benefit under the Lease to which
any Seller Related Person is entitled in accordance with the terms of the Lease
Transfer Agreement, it shall ensure that such

 

10

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  payment or benefit is held on trust for the relevant Seller Related Person and
that such payment or benefit is promptly remitted to relevant Seller.

 

3.5.2

Sellers agree for the benefit of the Buyer or relevant Buyer Nominee that, to
the extent it or any Seller Related Person receives any payment or benefit under
the Lease to which Buyer or relevant Buyer Nominee is entitled in accordance
with the terms of the Lease Transfer Agreement and which has not otherwise been
accounted for pursuant to this Agreement, it shall ensure that such payment or
benefit is held on trust for the relevant Buyer and that such payment or benefit
is promptly remitted to Buyer.

 

3.6

Default Interest.

Any amount due or payable by Buyer under this Agreement will, if not paid when
due, bear interest at the Default Interest Rate from the date such amount is due
until the date of actual payment. Such interest will accrue on a day-to-day
basis. All amounts of interest payable under this Article 3.6 will be calculated
on the basis of the actual number of days elapsed (from the applicable due date
until and including the date of payment in full by Buyer) and a 365 day year.

ARTICLE 4: DISCLAIMER

 

4.



4.1

Disclaimer.

WITHOUT LIMITING SELLER’S WARRANTY SET FORTH IN ARTICLE 11.1.9, EACH AIRCRAFT
AND EACH PART THEREOF IS SOLD IN “AS IS, WHERE IS” CONDITION WITH ALL FAULTS,
WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTEE OF ANY KIND BEING MADE OR
GIVEN BY SELLER, ITS SERVANTS OR AGENTS, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE.

 

4.1.1.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER SPECIFICALLY DISCLAIMS,
AND EXCLUDES HEREFROM (a) ANY WARRANTY AS TO THE AIRWORTHINESS, VALUE, DESIGN,
QUALITY, MANUFACTURE, OPERATION, OR CONDITION OF AN AIRCRAFT; (b) ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR USE OR FOR
A PARTICULAR PURPOSE; (c) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF
FREEDOM FROM ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE; (d) ANY
IMPLIED REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE; (e) ANY EXPRESS OR IMPLIED WARRANTY REGARDING THE
CONDITION OF AN AIRCRAFT; AND (f) ANY OBLIGATION OR LIABILITY OF SELLER ARISING
IN CONTRACT OR IN TORT (INCLUDING STRICT LIABILITY OR SUCH AS MAY ARISE BY
REASON OF SELLER’S NEGLIGENCE) ACTUAL OR IMPUTED, OR IN STRICT LIABILITY,
INCLUDING ANY OBLIGATION OR LIABILITY FOR LOSS OF USE, REVENUE OR PROFIT WITH
RESPECT TO AN AIRCRAFT OR FOR ANY LIABILITY OF BUYER TO ANY THIRD PARTY OR ANY
OTHER DIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGE WHATSOEVER.

 

4.1.2

DELIVERY BY BUYER TO SELLER OF THE ACCEPTANCE CERTIFICATE WILL BE CONCLUSIVE
PROOF AS BETWEEN SELLER AND BUYER THAT BUYER’S TECHNICAL EXPERTS HAVE EXAMINED
AND INVESTIGATED TO THEIR SATISFACTION AN AIRCRAFT AND EACH PART THEREOF AND
THAT THEY ACCEPT SUCH AIRCRAFT AND EACH PART THEREOF AS AIRWORTHY AND IN GOOD
WORKING ORDER AND REPAIR, WITHOUT DEFECT (WHETHER OR NOT DISCOVERABLE ON THE
SALE DATE) AND IN EVERY WAY SATISFACTORY TO BUYER.

 

11



--------------------------------------------------------------------------------

4.1.3.

BUYER HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF LESSEE AND ITS OPERATIONS
AND FINANCIAL CONDITION AND OF THE PROVISIONS OF THE LEASES AND NO SELLER
INDEMNITEE WILL HAVE ANY LIABILITY (IN CONTRACT, TORT OR OTHERWISE) WITH RESPECT
TO SUCH MATTERS.

 

4.2

Deficiencies.

Buyer agrees that from and after the time of Sale of an Aircraft no Seller
Related Person will be liable for any Loss caused directly or indirectly by that
Aircraft, by any inadequacy of that Aircraft for any purpose or any deficiency
or defect therein, by the use or performance of that Aircraft, by any
maintenance or repairs to that Aircraft (except as to a Seller Related Person’s
acts or omissions as a manufacturer or repairer of the Aircraft or Aircraft
components, which acts or omissions occur following the Sale Date for such
Aircraft, to the extent that such acts or omissions cause such Loss), by any
interruption or loss of service or use of that Aircraft or by any loss of
business or other consequential damage or any other damage whatsoever caused
directly or indirectly by that Aircraft.

ARTICLE 5: BILL OF SALE AND OTHER DOCUMENTARY REQUIREMENTS

 

5.



5.1

Conditions to Buyer’s Obligations.

The following are conditions precedent to Buyer’s obligation to purchase or
cause the relevant Buyer’s Nominee to purchase the Aircraft from Seller (which
may be waived in writing in full or in part by Buyer at its sole discretion):

 

5.1.1

The related Lease Transfer Agreement and the effective time notice thereunder
(howsoever described pursuant thereto) will have been executed and delivered by
all parties thereto (other than the relevant Buyer Related Persons) and all of
the conditions precedent set forth in Article 5.1 of the Lease Transfer
Agreement will have been satisfied (or waived by Buyer in its sole discretion);

 

5.1.2

Seller will have delivered to Buyer evidence reasonably satisfactory to Buyer
that each relevant Seller Related Person has all necessary corporate or other
authorization to enter into and perform its obligations under the Sale
Documents;

 

5.1.3

The relevant Aircraft is at the Sale Location;

 

5.1.4

The relevant Aircraft has not suffered a Total Loss or Material Damage which has
not otherwise been or will be remedied in accordance with Article 2.6;

 

5.1.5

The Seller Guarantee will have been duly signed and delivered to the Buyer;

 

5.1.6

No relevant Seller Related Person is in material breach of any of its
obligations under the Sale Documents at such time;

 

5.1.7

Each of the representations and warranties by each relevant Seller Related
Person and the Lessee under the Sale Documents that relate to the relevant
Aircraft are true and correct in all material respects at such time;

 

5.1.8

Buyer will have had sight of the signed but undated Bill of Sale and in respect
of the relevant Aircraft, to be dated and released by the Seller upon Sale in
accordance with Article 3.1.

 

12



--------------------------------------------------------------------------------

Relevant Seller shall use reasonable efforts to provide all conditions precedent
under the Sale Documents which are within its or any Seller Related Persons’
control as soon as practicable after the date hereof.

 

5.2

Conditions to Seller’s Obligations.

The following are conditions precedent to Seller’s obligation to sell the
Aircraft to Buyer (which may be waived in writing in full or in part by Seller
at its sole discretion):

 

5.2.1

The related Lease Transfer Agreement and the effective time notice thereunder
(howsoever described pursuant thereto) will have been executed and delivered by
all parties thereto (other than the relevant Seller Related Persons) and all of
the conditions precedent set forth in Article 5.3 of the Lease Transfer
Agreement will have been satisfied (or waived by Seller in its sole discretion);

 

5.2.2

Buyer will have delivered to Seller evidence reasonably satisfactory to Seller
that each relevant Buyer Related Person has all necessary corporate or other
authorization to enter into and perform its obligations under the Sale
Documents;

 

5.2.3

The relevant Aircraft is at the Sale Location;

 

5.2.4

The relevant Aircraft has not suffered a Total Loss or Material Damage which has
not otherwise been or will be remedied in accordance with Article 2.6;

 

5.2.5

No relevant Buyer Related Person is in material breach of any of its obligations
under the Sale Documents at such time;

 

5.2.6

Each of the representations and warranties by each relevant Buyer Related Person
and the Lessee under the Sale Documents that relate to the relevant Aircraft are
true and correct in all material respects at such time;

 

5.2.7

Relevant Seller will have received a certificate of insurance and broker’s
letter undertaking evidencing compliance with Article 9;

 

5.2.8

Relevant Seller will have had sight of the signed undated Acceptance Certificate
in respect of the relevant Aircraft, to be dated and released by Buyer and the
relevant Buyer’s Nominee upon Sale in accordance with Article 3.1.

 

5.2.9

Relevant Seller will have received from Buyer the Net Purchase Price for the
relevant Aircraft in accordance with Article 3.1.

 

5.3

Post-Sale Actions.

 

5.3.1

Within five (5) Business Days of the Sale of an Aircraft, Buyer shall have
received the original Bill of Sale for such Aircraft.

 

5.3.2

Within ten (10) Business Days of the Sale of an Aircraft, Buyer shall have
received complete, original counterparts (or, in the event the relevant Seller,
Existing Lessor, or its financiers are not in possession of such original
counterparts, certified true and correct copies) of the executed Lease Documents
for such Aircraft.

 

5.3.3

Relevant Seller will within five (5) Business Days after the Sale of an Aircraft
(i) remove or cause the discharge of, any international interests recorded, as
of the time of Sale (for avoidance of doubt excluding any historic contracts of
sale), with the International Registry,

 

13



--------------------------------------------------------------------------------

  except international interests constituting or arising as a result of this
Agreement, the Lease or the Lease Transfer Agreement, (ii) consent to the
interests constituted by the Bill of Sale on the International Registry.

 

5.3.4

Any Letters of Credit which shall have been received by the relevant Existing
Lessor in accordance with the terms of the lease in lieu of any cash security
deposit and/or maintenance and any other supplemental rent (as defined in the
related Lease) in accordance with the terms of the relevant lease shall be
transferred to Buyer or the relevant Buyer Nominee or New Lessor in connection
with the Sale.

ARTICLE 6: SELLER ASSIGNMENT OF RIGHTS AND WARRANTIES

 

6.



6.1

Assignable Warranties.

Effective on the Sale Date, any assignable warranties and indemnities given to
relevant Seller by Manufacturer and the Engine manufacturer are hereby assigned
to Buyer. Effective on the Sale Date, all other assignable vendor warranties
with respect to the Aircraft are hereby assigned by relevant Seller to Buyer.

 

6.2

Non-Assignable Warranties.

To the extent that any warranty or indemnity given to Seller by Manufacturer or
any other Person with respect to the Aircraft cannot be assigned, Buyer will be
entitled to take such action to enforce such warranty or indemnity in the name
of Seller against Manufacturer or such other Person as Buyer reasonably sees
fit, but subject to Buyer’s first ensuring that Seller is indemnified and
secured to Seller’s satisfaction against all losses, damages, costs, expenses
and liabilities thereby incurred or reasonably expected to be incurred.

ARTICLE 7: EXPENSES AND TAXES

 

7.



7.1

Costs and Expenses of Sale.

 

  7.1.1.

Seller will be responsible for its own costs, fees and expenses and the costs,
fees and expenses of each other Seller Related Person and Buyer will be
responsible for its own costs, fees and expenses and the costs, fees and
expenses of each other Buyer Related Person relating, in each case, to the
negotiation, documentation and closing of the Sale Documents and the
transactions contemplated by the Sale Documents, including their respective due
diligence.

 

  7.1.2

Sellers will be responsible for all costs, fees and expenses associated with
releasing and discharging any Warranted Security Interests in accordance with
Article 5.3.3 and Buyer will be responsible for all costs, fees and expenses
associated with any new financing or Security Interests to be put in place by
Buyer or any Buyer Related Person with respect to an Aircraft.

 

  7.1.3

Buyer will be responsible for all de-registration, registration or filing costs
incurred by the Lessee and all costs incurred by the Lessee with respect to the
Lease Transfer Agreement and shall communicate directly with Lessee regarding
the payment of same.

 

  7.1.4

In case of a dispute arising under this Agreement, the prevailing party shall be
entitled to reimbursement of reasonable costs and attorney fees.

 

7.2.

Taxes.

 

14



--------------------------------------------------------------------------------

The Deposits, Base Purchase Price and Net Purchase Price are in each case stated
exclusive of all Taxes. Except as set forth in Article 7.3, Buyer agrees to pay
promptly when due, and to indemnify and hold harmless each Tax Indemnitee on a
full indemnity basis, on demand, from all license and registration fees and all
taxes, fees, levies, imposts, duties, charges, deductions or withholdings of any
nature (including any value added, franchise, transfer, sales, gross receipts,
income, use, business, excise, customs, turnover, personal property, stamp or
other tax) together with any assessments, penalties, fines, additions to tax or
interest thereon, however or wherever imposed (and whether imposed upon Buyer,
Buyer’s Nominee, any other Buyer Related Person or any Tax Indemnitee or in
respect of all or part of an Aircraft, the related Airframe, its Engines, any
Part thereof or otherwise), by any Government Entity or taxing authority in
connection with this Agreement, the other Sale Documents, the sale, purchase,
export, import, disposition, delivery, transfer of title and/or deregistration
of the Aircraft in connection with or following its Sale or any of the other
transactions contemplated by the Sale Documents (collectively, “Taxes”).

 

7.3.

Exceptions to Tax Indemnity.

The indemnity in Article 7.3 will not extend to Taxes to the extent such Taxes:

 

  (a)

are imposed on the overall net income or profits of a Tax Indemnitee in the
jurisdiction of its organisation; or

 

  (b)

are attributable to a Tax Indemnitee’s gross negligence or wilful misconduct.

 

7.4.

After Tax Basis.

The amount which Buyer is required to pay with respect to any Taxes indemnified
against under Article 7.2 is an amount sufficient to restore the applicable Tax
Indemnitee on an after tax basis to the same position such Tax Indemnitee would
have been in had such Taxes not been incurred.

 

7.5.

Timing of Payment.

Any amount payable to a Tax Indemnitee pursuant to this Article 7 will be paid
within 10 days after receipt of a written demand therefor from such Tax
Indemnitee accompanied by a written statement describing in reasonable detail
the basis for such indemnity and the computation of the amount so payable
provided, however, that such amount need not be paid by Buyer prior to the
earlier of (a) the date any Tax is payable to the appropriate Government Entity
or taxing authority or (b) in the case of amounts which are being contested by
Buyer in good faith or by such Tax Indemnitee pursuant to Article 7.7, the date
such contest is finally resolved.

 

15



--------------------------------------------------------------------------------

7.6.

Contests.

If a claim is made against a Tax Indemnitee for Taxes with respect to which
Buyer is liable for a payment or indemnity under this Agreement, such Tax
Indemnitee will give Buyer notice in writing of such claim within 60 days;
provided, however, that such Tax Indemnitee’s failure to give notice will not
relieve Buyer of its obligations hereunder unless such failure materially
impairs or precludes Buyer’s ability to contest the claim. So long as (a) a
contest of such Taxes does not involve any material risk of the sale, forfeiture
or loss of the Aircraft or any interest therein, (b) if such Tax Indemnitee so
requests, Buyer has provided such Tax Indemnitee with an opinion of independent
and reputable tax counsel that a reasonable basis exists for contesting such
claim and (c) adequate reserves have been made for such Taxes or, if required,
an adequate bond has been posted, then such Tax Indemnitee at Buyer’s written
request will in good faith, with due diligence and at Buyer’s expense, contest
(or permit Buyer to contest in the name of Buyer or such Tax Indemnitee) the
validity, applicability or amount of such Taxes.

 

7.7.

Refunds.

Upon receipt by a Tax Indemnitee of a refund of all or any part of any Taxes
which Buyer has paid, such Tax Indemnitee will pay to Buyer the net amount of
such Taxes refunded.

 

7.8.

Cooperation in Filing Tax Returns.

Buyer and each Tax Indemnitee will cooperate with one another in providing
information which may be reasonably required to fulfil each party’s tax filing
requirements and any audit information request arising from such filing.

 

7.9.

Tax Documents.

If requested by a Tax Indemnitee, Buyer will provide to such Tax Indemnitee any
documents that such Tax Indemnitee reasonably deems necessary or desirable in
connection with the tax treatment of this Agreement or the transaction
contemplated herein (including any exemption or reduction of any Taxes arising a
result of this Agreement or the transactions contemplated by this Agreement);
provided however, that Buyer will not be required to provide such Tax Indemnitee
with a copy of Buyer’s income tax returns.

ARTICLE 8: INDEMNITIES

 

8.



8.1

Sellers’ General Indemnity.

Except as set forth in Article 8.3, relevant Seller agrees to indemnify and hold
harmless each Buyer Indemnitee from any Loss imposed on, incurred by or asserted
against any Buyer Indemnitee with respect to:

 

  (a)

any Aircraft Activity prior to Sale, but only to the extent the claim relates to
Aircraft Activity occurring prior to Sale;

 

  (c)

any claim to the extent arising prior to Sale that any design, article or
material in the Aircraft or that any Aircraft Activity prior to Sale constitutes
an infringement of a patent, trademark, copyright infringement, design or other
proprietary right; or

 

16



--------------------------------------------------------------------------------

  (d)

any non-compliance by Seller with any term of this Agreement or the falsity or
inaccuracy of any representation or warranty of Seller set forth herein.

The foregoing indemnity by Seller is intended to include and cover any Loss to
which a Buyer Indemnitee may be subject (in contract, tort, strict liability or
under any other theory) regardless of the negligence, whether active or passive
or of any other type, of such Buyer Indemnitee, so long as such Loss does not
fall within any of the exceptions listed in Article 8.3.

 

8.2

Buyer’s General Indemnity.

Except as set forth in Article 8.3, Buyer agrees to indemnify and hold harmless
each Seller Indemnitee from any Loss imposed on, incurred by or asserted against
any Seller Indemnitee with respect to:

 

  (a)

any Aircraft Activity occurring after the Sale;

 

  (b)

any claim, whenever made or arising, that any design, article or material in an
Aircraft that any design, article or material in an Aircraft or any Aircraft
Activity in respect of that Aircraft on or after the Sale of that Aircraft
constitutes an infringement of a patent, trademark, copyright, design or other
proprietary right.

 

  (c)

any non-compliance by Buyer with any term of this Agreement or the falsity or
inaccuracy of any representation or warranty of Buyer set forth herein; or

 

  (d)

any failure of payment by Buyer of any sum to be paid by Buyer when due under
this Agreement.

The foregoing indemnity by Buyer is intended to include and cover any Loss to
which a Seller Indemnitee may be subject (in contract, tort, strict liability or
under any other theory) regardless of the negligence, whether active or passive
or of any other type, of such Seller Indemnitee, so long as such Loss does not
fall within any of the exceptions listed in Article 8.3.

 

8.3

Exceptions to General Indemnities.

The indemnities in Articles 8.1 and 8.2:

 

  (a)

will not extend to a Loss which Buyer and Seller mutually agree in writing or,
absent mutual agreement, are judicially determined to have resulted from the
wilful misconduct or gross negligence of the claimant;

 

  (b)

will not extend to a Loss which constitutes Taxes for which Buyer is liable
under Article 7.2;

 

  (c)

will not extend to a Loss which relates to (i) a Seller Related Person’s acts or
omissions as a manufacturer or repairer of the Aircraft or Aircraft components,
which acts or omissions occur following the Sale Date for such Aircraft, to the
extent that such acts or omissions cause such Loss or (ii) Security Interests
(Seller’s liability for which, to the extent thereof, is set forth in Article
11.1.4); and

 

  (d)

are given subject and without prejudice to the disclaimers, limitations and
provisions of Article 4.

 

17



--------------------------------------------------------------------------------

8.4

After Tax Basis.

The amount which Buyer or relevant Seller, as applicable, in its capacity as an
indemnitor under this Article 8 (in such capacity, each an “Indemnitor”) will be
required to pay with respect to any Loss indemnified against under Articles 8.1
or 8.2 will be an amount sufficient to restore the Seller Indemnitee or the
Buyer Indemnitee, as the case may be, on an after tax basis to the same position
it would have been in had such Loss not been incurred.

 

8.5

Timing of Payment.

It is the intent of the parties that each Seller Indemnitee and Buyer Indemnitee
will have the right to indemnification for Loss hereunder as soon as a claim is
made and as soon as any Loss is incurred, whether or not such claim is
meritorious and whether or not liability is established (but subject to Article
8.9). Buyer or Seller, as the case may be, will pay the relevant Seller
Indemnitee or Buyer Indemnitee for Loss pursuant to this Article 8 within 30
days after receipt of a written demand therefor from such Seller Indemnitee or
Buyer Indemnitee, as the case may be, accompanied by a written statement
describing in reasonable detail the basis for such indemnity.

 

8.6

Subrogation.

Upon the payment in full of any indemnity pursuant to this Article 8 by an
Indemnitor, such Indemnitor will be subrogated to any right of the relevant
Seller Indemnitee or Buyer Indemnitee (as the case may be) in respect of the
matter against which such indemnity has been made.

 

8.7

Notice.

Each Seller Indemnitee and each Buyer Indemnitee will give prompt written notice
to the relevant Indemnitor of any liability of which such party has knowledge
for which an Indemnitor is, or may be, liable under this Article 8 provided,
however, that failure to give such notice will not terminate or affect any of
the rights of the Seller Indemnitee or the Buyer Indemnitee under this Article 8
except to the extent the Indemnitor is materially prejudiced by the failure to
provide such notice.

 

8.8

Refunds.

If any Seller Indemnitee or any Buyer Indemnitee obtains a recovery of all or
any part of any amount which an Indemnitor has paid to it, the relevant Seller
Indemnitee or Buyer Indemnitee, as the case may be, will pay to such Indemnitor
the net amount recovered by it.

 

8.9

Defense of Claims.

An Indemnitor and its insurers will have the right (in each such case at such
Indemnitor’s sole expense) to investigate or, provided that such Indemnitor or
its insurers have not reserved the right to dispute liability with respect to
any insurance policies pursuant to which coverage is sought, defend or
compromise any claim covered by insurance for which indemnification is sought
pursuant to this Article 8 and each Seller Indemnitee and Buyer Indemnitee will
reasonably cooperate with such Indemnitor or its insurers with respect thereto.
If the Indemnitor or its insurers are retaining attorneys to handle such claim,
such counsel must be reasonably satisfactory to the applicable Seller
Indemnitees or, as the case may be, the Buyer Indemnitees. If not, the Seller
Indemnitees or the Buyer Indemnitees as the case may be will have the right to
retain counsel of their choice at the relevant Indemnitor’s expense.

 

18



--------------------------------------------------------------------------------

8.10

Other Indemnification.

Each Indemnitor will be obligated to indemnify and hold harmless the relevant
Seller Indemnitee or Buyer Indemnitee, as applicable, in accordance with the
terms of this Article 8 and any Seller Indemnitee or Buyer Indemnitee may invoke
an Indemnitor’s obligations hereunder even if such Seller Indemnitee or Buyer
Indemnitee, as the case may be, also has received an agreement to indemnify and
hold harmless with respect to the same matters by another Person.

ARTICLE 9: INSURANCE

 

9.



9.1

Liability Insurance.

Buyer shall, or shall cause the Lessee or any subsequent owner, lessee or other
operator of an Aircraft, to include each of the Seller Indemnitees for that
Aircraft (for their respective rights and interests) as additional insureds on
all aviation and airline legal liability insurances (including products
liability) in respect of that Aircraft for a period of two (2) years from the
Sale Date of that Aircraft or, if earlier, until the next major overhaul of that
Aircraft.

ARTICLE 10: REPRESENTATIONS AND WARRANTIES OF BUYER

 

10.



10.1

Representations and Warranties.

Buyer represents and warrants the following to Seller as of the date hereof and
as of the Sale Date:

 

  10.1.1  

Corporate Status. Buyer, each Buyer’s Nominee and each New Lessor is a
corporation duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation and each has the power and authority to
carry on its business as presently conducted and to perform its obligations
under the Sale Documents to which it is a party.

 

  10.1.2  

Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any other Government Entity is required for the valid authorization, execution,
delivery and performance by Buyer, each Buyer’s Nominee and each New Lessor of
the Sale Documents to which it is a party, except as will have been duly
effected as of the Sale Date.

 

  10.1.3  

Binding. Buyer, each Buyer’s Nominee and each New Lessor has been duly
authorized to enter into the Sale Documents to which it is a party and each Sale
Document has been duly executed and delivered by each Buyer, each Buyer’s
Nominee and each New Lessor, to the extent that such is a party thereto, and
represents its valid, binding and enforceable obligations except as
enforceability may be limited by bankruptcy, insolvency, reorganisation or other
Laws of general application affecting the enforcement of creditors’ rights.

 

  10.1.4  

Licenses. Buyer, each Buyer’s Nominee and each New Lessor holds all licenses,
certificates and permits from applicable Government Entities in its jurisdiction
of organization for the performance of its obligations under the Sale Documents.

 

  10.1.5  

No Suits. There are no suits, arbitrations or other proceedings pending or
threatened against Buyer, any Buyer’s Nominee or any New Lessor before any court
or administrative agency against or affecting Buyer which, if adversely
determined, would have a material adverse effect on the business, assets or
condition (financial or otherwise) of Buyer or its ability to perform under the
Sale Documents to which it is a party.

 

19



--------------------------------------------------------------------------------

10.1.6

No Withholding. Buyer, any Buyer’s Nominee or any New Lessor will not be
required to deduct any withholding or other Tax from any payment it may make
under the Sale Documents to which it is a party.

 

10.1.7

No Restrictions on Payments. Under the Laws of its jurisdiction of organization,
there are no present restrictions on Buyer, any Buyer’s Nominee or any New
Lessor making the payments required by the Sale Documents to which it is a
party.

 

10.1.8

General Obligations. The obligations of Buyer, each Buyer’s Nominee and each New
Lessor under the Sale Documents to which it is a party are its direct, general
and unconditional obligations and rank or will rank at least pari passu with all
other present and future unsecured and unsubordinated obligations (including
contingent obligations) of Buyer, with the exception of such obligations as are
mandatorily preferred by law and not by reason of any encumbrance.

 

10.1.9

No Sovereign Immunity. Buyer, each Buyer’s Nominee and each New Lessor, under
the Laws of its jurisdiction of incorporation or of any other jurisdiction
affecting it, is subject to private commercial law and suit. None of Buyer nor
any Buyer’s Nominee nor any New Lessor nor its properties or assets is entitled
to sovereign immunity under any such Laws. Buyer’s, each Buyer’s Nominee’s and
each New Lessor’s performance of its obligations hereunder constitute commercial
acts done for commercial purposes.

 

10.1.10

No Breach. The execution and delivery of the Sale Documents to which Buyer, any
Buyer’s Nominee or any New Lessor is a party, the consummation by it of the
transactions contemplated herein and therein and compliance by it with the terms
and provisions hereof and thereof do not and will not contravene any Law
applicable to it, or result in any breach by it of or constitute any default by
it under any indenture, mortgage, chattel mortgage, deed of trust, conditional
sales contract, bank loan or credit agreement, corporate charter, by law or
other agreement or instrument to which it is a party or by which its or its
properties or assets may be bound or affected.

 

10.1.11

Lease Transfer Conditions. Each New Lessor shall (i) comply in full with all
lease transfer requirements applicable to it under the relevant Lease, including
any transferee net worth requirement unless waived by the Lessee in its sole
discretion and (ii) Buyer and relevant Buyer Nominee acknowledge and agree that
it shall not be a condition precedent to the closing of the sale of an Aircraft
under this Agreement or the Lease Transfer Agreement that Buyer or relevant
Buyer Nominee agree on a return condition redelivery buyout in respect of an
Aircraft, and that neither this Agreement nor the Lease Transfer Agreement will
contain any amendments to the relevant Lease in respect of the Aircraft return
conditions.

 

10.1.12

Compliance with Laws. No Buyer Indemnitee (i) is (nor is owned or controlled by)
a listed person under any United States, European Union or United Nations export
control or economic sanction and (ii) will at any time use, operate, transfer,
sell or otherwise make available the Aircraft in violation of any applicable
United States, European Union or United Nations export control or economic
sanction. Buyer acknowledges that in respect of its purchase, use, exportation
or transfer of the Aircraft, compliance with the applicable Laws of all
applicable jurisdictions after the Sale Date is the sole responsibility of
Buyer.

 

20



--------------------------------------------------------------------------------

10.1.13

Due Diligence. Buyer has conducted its own due diligence with respect to both
Aircraft, the Lessee and the Lease Documents and the Lease Documents were found
to be in every way acceptable to Buyer and the relevant Buyer’s Nominee.

ARTICLE 11: REPRESENTATIONS AND WARRANTIES OF SELLER

 

11.



 

11.1

Representations and Warranties.

 

   

Each Seller represents and warrants the following to Buyer as of the date hereof
and as of the Sale Date (with respect to the related Aircraft and related Lease
only):

 

  11.1.1

Corporate Status. Each Seller and Existing Lessor is a company duly organized or
incorporated (as applicable), validly existing under the Laws of its
jurisdiction of incorporation and each has the power and authority to carry on
its business as presently conducted and to perform its obligations under the
Sale Documents to which it is a party.

 

  11.1.2

Governmental Approvals. No authorisation, approval, consent, license or order
of, or registration with, or the giving of notice to any Government Entity under
the Laws of its jurisdiction of incorporation is required for the valid
authorisation, execution, delivery and performance by Seller of the Sale
Documents to which it is a party, except as will have been duly effected as of
the relevant Sale Date.

 

  11.1.3

Licenses. Each Seller and Existing Lessor holds all licenses, certificates and
permits from applicable Government Entities in its jurisdiction of organization
for the performance of its obligations under the Sale Documents.

 

  11.1.4

No Suits. There are no suits, arbitrations or other proceedings pending or
threatened against Each Seller and Existing Lessor before any court or
administrative agency against or affecting Seller which, if adversely
determined, would have a material adverse effect on the business, assets or
condition (financial or otherwise) of Seller or its ability to perform under the
Sale Documents to which it is a party.

 

  11.1.5

No Sovereign Immunity. Each Seller and Existing Lessor, under the Laws of its
jurisdiction of incorporation or of any other jurisdiction affecting it, is
subject to private commercial law and suit. Neither any Seller nor Existing
Lessor nor their respective properties or assets is entitled to sovereign
immunity under any such Laws. Each Seller and Existing Lessor’s performance of
its obligations hereunder constitute commercial acts done for commercial
purposes.

 

  11.1.6

Compliance with Laws. No Seller Indemnitee is a listed person under any United
States, European Union or United Nations export control or economic sanction.

 

  11.1.7

Binding. Each Seller and Existing Lessor has been duly authorised to enter into
the Sale Documents to which it is a party and each Sale Document has been duly
executed and delivered by Seller, to the extent that it is a party thereto, and
represents its valid, enforceable and binding obligations except as
enforceability may be limited by bankruptcy, insolvency, reorganisation or other
Laws of general application affecting the enforcement of creditors’ rights.

 

  11.1.8

No Breach. The execution and delivery of the Sale Documents to which Seller or
Existing Lessor is a party, the consummation by Seller or Existing Lessor of the
transactions contemplated herein and compliance by Seller or Existing Lessor
with

 

21



--------------------------------------------------------------------------------

  the terms and provisions hereof do not and will not contravene any Law
applicable to Seller or Existing Lessor, or result in any breach of or
constitute any default under or result in the creation of any Security Interest
upon any property of Seller pursuant to any indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, bank loan or credit
agreement, corporate charter, by law or other agreement or instrument to which
Seller is a party or by which Seller or its properties or assets may be bound or
affected.

 

  11.1.9

Title to Aircraft. As of the time of Sale of an Aircraft, Seller will have good
and valid title to the Aircraft to transfer to Buyer, free and clear of all
Warranted Security Interests but subject to any other Security Interests.

ARTICLE 12: NOTICES

 

12.



 

12.1

Manner of Sending Notices.

 

   

Any notice, request or information required or permissible under this Agreement
will be in writing and in English. Notices will be delivered in person or sent
by fax, e-mail or letter (mailed airmail, certified and return receipt
requested) or by express courier addressed to the parties as set forth in
Article 12.2. In the case of a fax, notice will be deemed received upon actual
receipt (the date of actual receipt will be deemed to be the date set forth on
the confirmation of receipt produced by the sender’s fax machine immediately
after the fax is sent). In the case of an e-mail, notice will be deemed received
by the recipient at the time the sender sends such email, unless the sender
receives an automated e-mail error message. In the case of a mailed letter,
notice will be deemed received on the 10th day after mailing. In the case of a
notice sent by express courier, notice will be deemed received on the date of
delivery set forth in the records of the Person which accomplished the delivery.
If any notice is sent by more than one of the above listed methods, notice will
be deemed received on the earliest possible date in accordance with the above
provisions.

 

12.2

Notice Information.

 

   

All notices connected with this Agreement will be sent:

 

   

If to Seller 1:

Wilmington Trust SP Services (Dublin) Limited

Fourth Floor, 3 George’s Dock, IFSC, Dublin 1, Ireland

Attention: The Directors

Facsimile: +353 1 612 5550

E-mail: DL-AerCap@WilmingtonTrust.com

 

   

If to Seller 2:

Wilmington Trust SP Services (Dublin) Limited

Fourth Floor, 3 George’s Dock, IFSC, Dublin 1, Ireland

Attention: The Directors

Facsimile: +353 1 612 5550

E-mail: DL-AerCap@WilmingtonTrust.com

 

22



--------------------------------------------------------------------------------

   

in each case with a copy to:

 

   

AERCAP HOLDINGS N.V.

   

AerCap House

   

65 St. Stephen’s Green

   

Dublin 2

   

Ireland

   

Attention:             Legal Department

   

Facsimile:            +353 1 475 1012

   

E-mail:                contractualnotices@aercap.com

 

   

If to Buyer:         CONTRAIL AVIATION SUPPORT, LLC

   

        435 Investment Court

   

        Verona, Wisconsin 53593

   

        Attention:             Joseph G. Kuhn

   

        Facsimile:            (608) 848-8101

   

        E-mail:                 Joe@contrail.com

 

   

or to such other places and numbers as either party directs in writing to the
other party.

ARTICLE 13: GOVERNING LAW AND JURISDICTION

 

13.



 

13.1

Governing Law and Jurisdiction.

 

   

This Agreement (and any non-contractual obligations associated with it) will be
governed by, and construed in accordance with, the Governing Law. The Governing
Jurisdiction will have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Agreement.

 

13.2

Service of Process.

 

   

Without prejudice to any other mode of service:

 

  13.2.1

Buyer hereby consents to the service of process relating to any proceedings
before the Governing Jurisdiction in connection with this Agreement by prepaid
mailing by certified or registered mail of a copy of the process to Buyer at the
address set forth in Article 12 or by any other method of service allowed by
applicable Law;

 

  13.2.2

Seller hereby consents to the service of process relating to any proceedings
before the Governing Jurisdiction in connection with this Agreement by prepaid
mailing certified or registered mail of a copy of the process to Seller at the
address set forth in Article 12 or by any other method of service allowed by
applicable Law;

 

13.3

Prevailing Party in Dispute.

 

   

If any legal action or other proceeding is brought in connection with or arises
out of any provisions in this Agreement, the prevailing party will be entitled
to recover reasonable attorneys’ fees and other costs incurred in such action or
proceedings. The prevailing party will also, to the extent permissible by Law,
be entitled to receive pre and post judgment interest at the Default Interest
Rate.

 

23



--------------------------------------------------------------------------------

13.4

Conflict of Laws.

Any warranty, representation or other provision herein made by either party with
respect to the Aircraft or title therein or Security Interests with respect
thereto is made pursuant to the Governing Law and is subject to any Law in or of
the Sale Location.

 

13.5

Waiver.

Each party irrevocably and unconditionally waives any right it may have, in any
forum, to jury trial in respect of any dispute or proceedings in connection with
this Agreement. The aforesaid may be filed as a written consent to trial by the
court.

ARTICLE 14: MISCELLANEOUS

 

14.



14.1

No Brokers.

The Aircraft is being sold and purchased without a broker involved in the
negotiations between Buyer and Seller. If any Person asserts any claim against
any Seller Related Person or Buyer Related Person for fees or commissions by
reason of any alleged agreement to act as a broker for either Seller Related
Person or Buyer Related Person in this transaction, the party for which said
person claims to have acted will on demand defend, indemnify and hold harmless
the other party from and against all claims, demands, liabilities, damages,
losses, judgments and expenses of every kind (including legal fees, costs and
related expenses) arising out of such claim.

 

14.2

Confidentiality.

This Agreement and all non-public information obtained by either party about the
other are confidential and are between Sellers and Buyer only and will not be
disclosed by a party to third parties (other than to such party’s owners,
lenders, auditors, legal or technical advisors (provided that such third parties
are bound to the disclosing party by either a duty of confidentiality or written
confidentiality agreement) or as required by applicable Law) without the prior
written consent of the other party. If disclosure is required as a result of
applicable Law, Buyer and Sellers will cooperate with one another to obtain
confidential treatment as to the commercial terms and other material provisions
of this Agreement.

 

14.3

Rights of Parties.

Subject and without prejudice to Article 4.3, (a) the rights of the parties
hereunder are cumulative, not exclusive, may be exercised as often as each party
considers appropriate and are in addition to its rights under general Law,
(b) the rights of one party against the other party are not capable of being
waived or amended except by an express waiver or amendment in writing and
(c) any failure to exercise or any delay in exercising any of such rights will
not operate as a waiver or amendment of that or any other such right, any
defective or partial exercise of any such rights will not preclude any other or
further exercise of that or any other such right and no act or course of conduct
or negotiation on a party’s part or on its behalf will in any way preclude such
party from exercising any such right or constitute a suspension or any amendment
of any such right.

 

14.4

Further Assurances.

Each party agrees from time to time to do and perform such other and further
acts and execute and deliver any and all such other instruments as may be
required by Law, reasonably requested by the auditors of the other party or
requested by the other party to establish,

 

24



--------------------------------------------------------------------------------

maintain or protect the rights and remedies of the requesting party or to carry
out and effect the intent and purpose of this Agreement.

 

14.5

Use of Word “including”.

The term “including” is used herein without limitation and by way of example
only.

 

14.6

Headings.

All article and paragraph headings and captions are purely for convenience and
will not affect the interpretation of this Agreement. Any reference to a
specific article, paragraph or section will be interpreted as a reference to
such article, paragraph or section of this Agreement.

 

14.7

Invalidity of any Provision.

If any of the provisions of this Agreement become invalid, illegal or
unenforceable in any respect under any Law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 

14.8

Time is of the Essence.

Time is of the essence in the performance of all obligations of the parties
under this Agreement and, consequently, all time limitations set forth in the
provisions of this Agreement will be strictly observed.

 

14.9

No Buyer Security Interest.

Prior to Sale, Buyer will not create any Security Interest (including any
international interest or any prospective international interest) in or over any
of the Aircraft.

 

14.10

Amendments in Writing.

The provisions of this Agreement may only be amended or modified by a writing
executed by Sellers and Buyer.

 

14.11

Counterparts; PDF Signatures.

This Agreement may be executed in any number of identical counterparts, each of
which will be deemed to be an original, and all of which together will be deemed
to be one and the same instrument when each party has signed and delivered one
such counterpart to the other party. PDF copy signatures shall be treated as
original signatures for all purposes.

 

14.12

Assignment.

Buyer and Sellers may not assign or transfer any of its/their rights, title,
interests, obligations or duties pursuant to this Agreement except with the
prior written consent of the other party.

 

14.13

Delivery of Documents by E-mail (PDF) or Fax.

Delivery of an executed counterpart of this Agreement or any related documents
by email attachment (PDF) or by fax will be deemed as effective as delivery of
an originally executed counterpart. Any party delivering an executed counterpart
of this Agreement or any related documents by email attachment (PDF) or by fax
will also deliver an originally executed counterpart, but the failure of any
party to deliver an originally executed counterpart of this

 

25



--------------------------------------------------------------------------------

Agreement or any related documents will not affect the validity or effectiveness
of this Agreement or the related document(s).

 

14.14

Third Parties.

Any Buyer Indemnitee and/or any Seller Indemnitee may enforce the provisions of
Article 8. Except as set forth in the foregoing sentence, no term of this
Agreement will be enforceable by any Person who is not a party to this
Agreement. Notwithstanding any term of this Agreement, the consent of any Person
who is not a party to this Agreement is not required in order to rescind or vary
this Agreement at any time.

 

14.15

Entire Agreement.

This Agreement constitutes the entire agreement between the parties in relation
to the sale of the Aircraft by Sellers to Buyer and relevant Buyer Nominee and
the purchase of the Aircraft by Buyer and the relevant Buyer Nominee from
Sellers and supersedes all previous proposals, agreements and other written and
oral communications in relation hereto. The parties acknowledge that there have
been no representations, warranties, promises, guarantees or agreements, express
or implied, except as set forth herein.

IN WITNESS WHEREOF, Sellers and Buyer executed this Agreement as of the date
shown at the beginning of this Agreement.

 

26



--------------------------------------------------------------------------------

SIGNATURES

Buyer:

CONTRAIL AVIATION SUPPORT, LLC

/s/ Joseph G. Kuhn

By: Joseph G. Kuhn

Its: CEO

 

35



--------------------------------------------------------------------------------

  Sellers:           

  

    

Wilmington Trust SP Services (Dublin) Ireland, acting not in its individual
capacity but solely as trustee for Aircraft 32A-1758 (Ireland) Trust

                            

By: 

   /s/ Joanna Taylor         Joanna Taylor     

Its: 

   Director                                                        

Wilmington Trust SP Services (Dublin) Ireland, acting not in its individual
capacity but solely as trustee for Aircraft 32A-1790 (Ireland) Trust

                            

By: 

   /s/ Joanna Taylor         Joanna Taylor     

Its: 

   Director                                           

 

36



--------------------------------------------------------------------------------

EXHIBIT A

AIRCRAFT DESCRIPTION

 

Aircraft

  

Airframe

Model

  

Manufacturer’s
Serial Number

  

Engine

Model

  

Engine Serial
Number

  

Lessee

  

State of
Registration

1

  

Airbus

A319-100

  

1758

  

IAE,

V2524-A5

   V11255 and V11256   

Air Macau Company Limited

  

Macau

2

  

Airbus

A3I9-IOO

  

1790

  

IAE,

V2524-A5

   V11286 and V11287   

Air Macau Company Limited

  

Macau

 

27



--------------------------------------------------------------------------------

EXHIBIT B

THE SELLERS, EXISTING LESSORS AND OTHER SELLER RELATED PERSONS

 

Aircraft

  

Seller

  

Existing Lessor

  

Other Seller Related Persons

        

1

  

 

Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee for Aircraft 32a-1758 (Ireland) Trust

  

 

Wilmington Trust SP Services

(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1758 (Ireland) Trust

  

 

Wilmington Trust SP Services (Dublin) Limited, Delos Finance Sari, Artemis
(Delos) Limited, Deutsche Bank AG New York Branch, AerCap Global Aviation Trust,
AerCap Ireland Capital Designated Activity Company, Hyperion Aircraft Financing
Limited, Hyperion Aircraft Limited, Delos Aircraft Limited, Apollo Aircraft Inc,
ILFC Ireland Limited and their respective successors, permitted assigns,
officers, directors, agents affiliates, employee and shareholders.

2

  

Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee for Aircraft 32a-1790 (Ireland) Trust

  

Wilmington Trust SP Services

(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1790 (Ireland) Trust

  

Wilmington Trust SP Services (Dublin) Limited, International Lease Finance
Corporation, Deutsche Bank AG New York Branch, Delos Finance Sari, AerCap Global
Aviation Trust, AerCap Ireland Capital Limited, Hyperion Aircraft Financing
Limited, Hyperion Aircraft Limited, Delos Aircraft Limited, Apollo Aircraft Inc,
Artemis (Delos) Limited, ILFC Ireland Limited and their respective successors,
permitted assigns, officers, directors, agents affiliates, employees and
shareholders.

 

28



--------------------------------------------------------------------------------

EXHIBIT C

THE BUYER’S NOMINEES, NEW LESSORS AND OTHER BUYER RELATED PERSONS

 

Aircraft

   Buyer’s Nominee    New Lessor    Other Buyer Related Persons

1

   Contrail Aviation Leasing, LLC    Contrail Aviation Leasing, LLC   
Contrail Aviation Leasing,
LLC; Old National Bank, NA

2

   Contrail Aviation Leasing, LLC    Contrail Aviation Leasing, LLC    Contrail
Aviation Leasing,


LLC; Old National Bank, NA

 

29



--------------------------------------------------------------------------------

EXHIBIT D

LEASE DOCUMENTS

AIRCRAFT 1:

 

1.

Aircraft Lease Agreement dated as of 26 October 2001 by and between
International Lease Finance Corporation and Air Macau Company Limited.

 

2.

Side Letter Number One to Aircraft Lease Agreement dated 26 October 2001 by and
between International Lease Finance Corporation and Air Macau Company Limited.

 

3.

Estoppel and Acceptance Certificate dated 25 June 2002.

 

4.

Amendment No.1 to Aircraft Lease Agreement dated 25 June 2002 by and between
International Lease Finance Corporation and Air Macau Company Limited.

 

5.

Global Side Letter to Aircraft Lease Agreements dated 30 January 2004 (only in
respect of Aircraft 1) by and between International Lease Finance Corporation
and Air Macau Company Limited.

 

6.

Global Side Letter #2 to Aircraft Lease Agreements dated 4 November 2011 (only
in respect of Aircraft 1) by and between International Lease Finance Corporation
and Air Macau Company Limited.

 

7.

Assignment, Assumption and Amendment Agreement dated 4 November 2011 by and
between International Lease Finance Corporation, Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1758 (Ireland) Trust and Air Macau Company Limited.

 

8.

Confirmation of Effective Time dated 30 May 2012 to Air Macau Company Limited
from International Lease Finance Corporation and Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1758 (Ireland) Trust.

 

9.

Global Amendment #01 to Aircraft Lease Agreements dated 29 June 2016 (only in
respect of Aircraft 1) by and between Wilmington Trust SP Services (Dublin)
Limited, acting not in its individual capacity but solely as trustee for
Aircraft 32A-1758 (Ireland) Trust and Air Macau Company Limited.

 

30



--------------------------------------------------------------------------------

AIRCRAFT 2:

 

1.

Aircraft Lease Agreement dated as of 26 October 2001 by and between
International Lease Finance Corporation and Air Macau Company Limited.

 

2.

Side Letter Number One to Aircraft Lease Agreement dated 26 October 2001 by and
between International Lease Finance Corporation and Air Macau Company Limited.

 

3.

Estoppel and Acceptance Certificate dated 19 August 2002.

 

4.

Amendment No.1 to Aircraft Lease Agreement dated 19 August 2002 by and between
International Lease Finance Corporation and Air Macau Company Limited.

 

5.

Global Side Letter to Aircraft Lease Agreements dated 30 January 2004 (only in
respect of Aircraft 2) by and between International Lease Finance Corporation
and Air Macau Company Limited.

 

6.

Global Side Letter #2 to Aircraft Lease Agreements dated 4 November 2011 (only
in respect of Aircraft 2) by and between International Lease Finance Corporation
and Air Macau Company Limited.

 

7.

Assignment, Assumption and Amendment Agreement dated 4 November 2011 by and
between International Lease Finance Corporation, Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1790 (Ireland) Trust and Air Macau Company Limited.

 

8.

Confirmation of Effective Time dated 30 May 2012 to Air Macau Company Limited
from International Lease Finance Corporation and Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1790 (Ireland) Trust.

 

9.

Confirmation Letter dated 17 December 2015 from Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1790 (Ireland) Trust and Air Macau Company Limited.

 

10.

Confirmation of Title dated 21 July 2016 from Air Macau Company Limited to
Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee for Aircraft 32A-1790 (Ireland) Trust.

 

11.

Confirmation of Title dated 21 July 2016 from Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee
for Aircraft 32A-1790 (Ireland) Trust to Air Macau Company Limited.

 

12.

Global Amendment #01 to Aircraft Lease Agreements dated 29 June 2016 (only in
respect of Aircraft 2) by and between Wilmington Trust SP Services (Dublin)
Limited, acting not in its individual capacity but solely as trustee for
Aircraft 32A-1790 (Ireland) Trust and Air Macau Company Limited.

 

31



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SELLER GUARANTEE

 

34



--------------------------------------------------------------------------------

Execution Version

GUARANTEE

GUARANTEE (this “Guarantee”), dated as of August 3 2018, of AERCAP IRELAND
LIMITED, a private company limited by shares incorporated in Ireland under
registered number 51950 (“Guarantor”) in favor of CONTRAIL AVIATION SUPPORT,
LLC., a North Carolina limited liability company (“Buyer”).

WHEREAS, Buyer (as buyer), Wilmington Trust SP Services (Dublin Ltd), not in its
individual capacity but solely as trustee for Aircraft 32A-1758 (Ireland) Trust
(“Seller 1”) and Aircraft 32A-1790 (Ireland) Trust (“Seller 2”), as sellers
(collectively the “Sellers”) have entered into an Aircraft Sale Agreement dated
as of the date hereof (the “Sale Agreement”);

WHEREAS, as a condition precedent to the Buyer’s obligations under the Sale
Agreement, Guarantor has agreed to provide this Guarantee.

NOW, THEREFORE, in consideration of the premises and other consideration, the
receipt and sufficiency of which are hereby acknowledged by the Guarantor, the
Guarantor hereby agrees as follows:

1. Definitions. For purposes of this Guarantee, unless otherwise defined herein
or unless the context otherwise requires, all terms used herein which are
defined in the Sale Agreement shall have the respective meanings given to them
in the Sale Agreement.

2. Guarantee. Guarantor hereby absolutely and unconditionally guarantees to
Buyer the due and punctual payment and performance by each Seller of all of such
Seller’s obligations under the Sale Agreement (the “Guaranteed Obligations”);
provided, however, that Guarantor shall not be liable to make any payment until
three Business Days following receipt by Guarantor of written notice from the
Buyer that a payment of an amount is due under the Sale Agreement. Guarantor
agrees that its obligations hereunder shall not be limited, altered, modified or
impaired in any way, irrespective of the validity, regularity or enforceability
of the Sale Agreement, any change in or amendment thereto, the absence of any
action to enforce the same, any waiver or consent by the Buyer with respect to
any provision thereof, any other action, omission or occurrence or circumstance
whatsoever which may in any manner or to any extent vary the risk or effect
discharge of Guarantor hereunder as a matter of law or otherwise or any other
occurrence or circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor (other than the
defense of payment or performance in full of such obligation or that such
obligation is not due and owing in accordance with the express terms of the Sale
Agreement) and this Guarantee shall in no way be conditioned or contingent upon
any obligation of Buyer to collect from or seek performance by any Seller;
provided that (i) the foregoing shall not constitute, or be interpreted as, a
waiver by Guarantor of any defense with respect to the Guaranteed Obligations
(other than a defense existing solely as a result of a Seller’s bankruptcy,
insolvency or similar proceeding under applicable Law, an “Insolvency Event”)
that a Seller may have in respect of the Guaranteed Obligations and shall be
limited to, and only have effect as, a waiver of suretyship defenses that
Guarantor may have in respect of the Guaranteed Obligations, (ii) except to the
extent that a Guaranteed Obligation is stayed or reduced as a result of an
Insolvency Event in respect of a Seller, Guarantor’s obligations in respect of
and liability for the Guaranteed Obligations shall be no greater than the

 



--------------------------------------------------------------------------------

obligations and liabilities of the relevant Seller in respect of such Guaranteed
Obligations, (iii) nothing contained herein shall be deemed to constitute a
waiver by Guarantor of presentment or demand of payment or notice to Guarantor
with respect to the Sale Agreement and the obligations evidenced thereby or
hereby. Guarantor covenants that this Guarantee will not be discharged except by
complete performance of the obligations contained in the Sale Agreement, and in
this Guarantee.

3. Guarantor shall be subrogated to all rights of the Buyer in respect of any
amounts paid by Guarantor pursuant to the provisions of this Guarantee;
provided, however, that Guarantor shall be entitled to enforce, or to receive
any payments arising out of or based upon, such right of subrogation only after
the amounts owed to the Buyer under the Sale Agreement or under this Guarantee
have been paid in full.

4. Termination. This Guarantee shall continue in full force and effect until,
and shall terminate automatically, upon the date of irrevocable payment and
performance in full of all the Guaranteed Obligations.

5. Notices. All notices and other communications under, or in connection with,
this Guarantee will, unless otherwise stated, be given and will become effective
in the same manner as provided in Article 12 of the Sale Agreement.

The notice details of Guarantor are as follows:

 

Address:

  

AerCap Ireland Limited

4450 Atlantic Avenue

Westpark, Shannon, Co. Clare

Ireland

Attention:

   Company Secretary

 

6. Governing Law. THIS GUARANTEE IS DELIVERED IN NEW YORK AND THIS GUARANTEE
(AND ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTEE OR THE RELATIONSHIP
ESTABLISHED HEREUNDER) SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WHICH THE PARTIES AGREE SHALL
APPLY TO THIS AGREEMENT).

7. Consent to Jurisdiction. Each of Guarantor and Buyer hereby irrevocably
consents that any legal action or proceeding against such party or any of its
assets with respect to this Guarantee may be brought in any jurisdiction where
such party or any of its assets may be found, or in any court of the State of
New York or any Federal court of the United States of America located in the
Borough of Manhattan, New York, New York, United States, as Buyer or Guarantor
may elect, and by execution and delivery’ of this Agreement each of Buyer and

 



--------------------------------------------------------------------------------

Guarantor hereby irrevocably submits to and accepts with regard to any such
action or proceeding, for itself and in respect of its assets, generally and
unconditionally, the jurisdiction of the aforesaid courts.

8. Jurisdiction and Forum. Each of Guarantor and Buyer agrees that final
judgment against such party in any action or proceeding in connection with this
Guarantee shall be conclusive and may be enforced in any other jurisdiction
within or outside the U.S. by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of the fact and the amount of such
party’s indebtedness. Each of Guarantor and Buyer hereby irrevocably waives, to
the fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guarantee brought in the courts in the State of New York
described above, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in the courts in the State of New York
described above has been brought in an inconvenient forum.

9. Waiver of Jury Trial. EACH OF GUARANTOR AND BUYER HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING TO WHICH IT IS A PARTY INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTEE OR THE
RELATIONSHIP ESTABLISHED HEREUNDER.

10. Waiver of Immunity. Each of Guarantor and Buyer agrees that in any legal
action or proceedings against it or its assets in connection with this Guarantee
no immunity from such legal action or proceedings (which shall include, without
limitation, suit, attachment prior to judgment, other attachment, the obtaining
of judgment, execution or other enforcement) shall be claimed by or on behalf of
it or with respect to its assets, irrevocably waives any such right of immunity
which it or its assets now have or may hereafter acquire or which may be
attributed to it or its assets and consents generally in respect of any such
legal action or proceedings to the giving of any relief or the issue of any
process in connection with such action or proceedings including, without
limitation, the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceedings.

11. Headings. All section and paragraph headings and captions are purely for
convenience and will not affect the interpretation of this Guarantee. Any
reference to a specific section or paragraph will be interpreted as a reference
to such section or paragraph of this Guarantee.

12. No Set-off. By acceptance of this GuaranteeBuyer shall be deemed to have
waived any right to set-off, combine, consolidate, or otherwise appropriate and
apply, any indebtedness at any time held or owing by the Buyer against, or on
account of, any obligations or liabilities of Guarantor under this Guarantee.

13. Invalidity of any Provision. If any of the provisions of this Guarantee
become invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired.

 



--------------------------------------------------------------------------------

14. Currency of Payment. Any payment to be made by Guarantor shall be made in
the same currency as designated for payment in the Sale Agreement and such
designation of the currency of payment is of the essence.

15. Assignment. This Agreement will be binding upon and inure to the benefit of
each party hereto and its respective successors and assigns.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

AERCAP IRELAND LIMITED as     Guarantor                 By:      /s/ Ken
Faulkner             Name:         Ken Faulkner     Title:     Attorney-in-Fact
    Acknowledged and agreed:     CONTRAIL AVIATION SUPPORT, LLC,     as Buyer
    By:     

 

    Name:         Title:    

 



--------------------------------------------------------------------------------

AERCAP IRELAND LIMITED, as Guarantor By:       Name:   Title: Acknowledged and
agreed: CONTRAIL AVIATION SUPPORT, LLC,
as Buyer By:   /s/ Joseph G. Kuhn   Name: Joseph G. Kuhn   Title: CEO

 



--------------------------------------------------------------------------------

EFFECTIVE TIME SUPPLEMENT

 

  (1)

Air Macau Company Limited (“Lessee”)

 

  (2)

Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee under the Trust Agreement (“Existing Lessor”)

 

  (3)

Contrail Aviation Leasing, LLC (“New Lessor”)

Existing Lessor, New Lessor and Lessee hereby agree as follows:

 

1.

This Effective Time Supplement (this “Supplement”) is entered into for purposes
of the Novation and Amendment Agreement dated September 4, 2018 between the
parties to this Supplement (the “Agreement”) relating to the one Airbus A319-100
aircraft bearing manufacturer’s serial number 1758 together with two (2) IAE
V2524-A5 engines with manufacturer’s serial numbers V11255 and V11256 (the
“Aircraft”).

 

2.

Terms used in this Supplement shall have the meanings given to them in the
Agreement and the Novated Lease.

 

3.

Lessee, Existing Lessor and New Lessor confirm that the conditions precedent for
its benefit contained in the Agreement have been satisfied, deferred or waived
and that the novation and amendment contemplated in the Agreement has occurred
and the Effective Time was 17:14 p.m. Dublin time on this 17th day of September
2018 while the aircraft with manufacturer’s serial number 1758 was located at
Macau.

 

4.

Lessee, Existing Lessor and New Lessor confirm that the representations and
warranties made by it in the Agreement are true and correct at the Effective
Time.

 

5.

New Lessor and Existing Lessor hereby notify Lessee that at the Effective Time
ownership in the Aircraft has been transferred to New Lessor.

 

6.

The amount of the Security Deposit held by Existing Lessor and transferred to
New Lessor at the Effective Time is $ *                     

 

7.

The balance of the Reserves held by Existing Lessor less any amounts reimbursed
by Existing Lessor to Lessee under the Lease or otherwise accounted for under
the Lease are as at the date hereof as follows and such amounts have been
transferred by Existing Lessor to New Lessor at the Effective Time:

 

  (a)

in respect of the Airframe 6Y Check Reserves: US$ *                     ;

 

  (b)

in respect of the Airframe 12Y Check Reserves: US$ *                 ;

 

  (c)

in respect of the Engine LLP Reserves (ESN V11255): US$ *                     ;

 

  (d)

in respect of the Engine LLP Reserves (ESN V11256: US$ *                  0;

 

  (e)

in respect of Engine Performance Restoration Reserves (ESN V11255): US$ *
                    ;

 

1

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  (f)

in respect of Engine Performance Restoration Reserves (ESN V11256): US$ *
                    ;

 

  (g)

in respect of the Landing Gear Reserves: US$ *                 ; and

 

  (h)

in respect of the APU Reserves: US$ *                 .

 

8.

This Effective Time Supplement and all non-contractual obligations arising from
or in connection with it are governed by and shall be construed in accordance
with the Laws of New York.

[Signature Page follows]

 

2

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SIGNATURES

Existing Lessor

 

Wilmington Trust SP Services (Dublin) Limited

acting not in its individual capacity but solely as trustee under the Trust
Agreement

By:  

/s/ Claire O’Donovan

Name:   Claire O’Donovan Title:   Attorney

New Lessor

Contrail Aviation Leasing, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

Lessee  

 

Air Macau Company Limited

 

By:

 

 

Name:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

SIGNATURES

Existing Lessor

 

Wilmington Trust SP Services (Dublin) Limited

acting not in its individual capacity but

solely as trustee under the Trust Agreement

       

 

 

By:                                                                          

 

Name:                                                                          

 

Title:                                                                        

  New Lessor

 

  Contrail Aviation Leasing, LLC   By: /s/ Joseph G. Kuhn                      
Name:   Joseph G. Kuhn   Title:   CEO   Lessee  

 

Air Macau Company Limited

 

  By:  

/s/ Chen Hong

Name:  

Chen Hong

Title:  

CEO

                                                       

 

3

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

EFFECTIVE TIME SUPPLEMENT

 

  (1)

Air Macau Company Limited (“Lessee”)

 

  (2)

Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee under the Trust Agreement (“Existing Lessor”)

 

  (3)

Contrail Aviation Leasing, LLC (“New Lessor”)

Existing Lessor, New Lessor and Lessee hereby agree as follows:

 

1.

This Effective Time Supplement (this “Supplement”) is entered into for purposes
of the Novation and Amendment Agreement dated September 4, 2018 between the
parties to this Supplement (the “Agreement”) relating to the one Airbus A319-100
aircraft bearing manufacturer’s serial number 1790 together with two (2) IAE
V2524-A5 engines with manufacturer’s serial numbers V11286 and V11287
(the “Aircraft”).

 

2.

Terms used in this Supplement shall have the meanings given to them in the
Agreement and the Novated Lease.

 

3.

Lessee, Existing Lessor and New Lessor confirm that the conditions precedent for
its benefit contained in the Agreement have been satisfied, deferred or waived
and that the novation and amendment contemplated in the Agreement has occurred
and the Effective Time was 17:14 p.m. Dublin time on this 17th day of September
2018 while the aircraft with manufacturer’s serial number 1790 was located at
Macau.

 

4.

Lessee, Existing Lessor and New Lessor confirm that the representations and
warranties made by it in the Agreement are true and correct at the Effective
Time.

 

5.

New Lessor and Existing Lessor hereby notify Lessee that at the Effective Time
ownership in the Aircraft has been transferred to New Lessor.

 

6.

The amount of the Security Deposit held by Existing Lessor and transferred to
New Lessor at the Effective Time is $ *                     .

 

7.

The balance of the Reserves held by Existing Lessor less any amounts reimbursed
by Existing Lessor to Lessee under the Lease or otherwise accounted for under
the Lease are as at the date hereof as follows and such amounts have been
transferred by Existing Lessor to New Lessor at the Effective Time:

 

  (a)

in respect of the Airframe 6Y Check Reserves: US$ *                         ;

 

  (b)

in respect of the Airframe 12Y Check Reserves: US$ *                     ;

 

  (c)

in respect of the Engine LLP Reserves (ESN V11286): US$ *                     ;

 

  (d)

in respect of the Engine LLP Reserves (ESN V11287): US$ *                     ;

 

  (e)

in respect of Engine Performance Restoration Reserves (ESN V11286): US$ *
                    ;

 

1

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  (f)

in respect of Engine Performance Restoration Reserves (ESN V11287): US$ *
                ;

 

  (g)

in respect of the Landing Gear Reserves: US$ *                 ; and

 

  (h)

in respect of the APU Reserves: US$ *                 ;

 

8.

This Effective Time Supplement and all non-contractual obligations arising from
or in connection with it are governed by and shall be construed in accordance
with the Laws of New York.

[Signature Page follows]

 

2

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SIGNATURES

Existing Lessor

 

Wilmington Trust SP Services (Dublin) Limited

acting not in its individual capacity but solely as trustee under the Trust
Agreement

 

By:   /s/ Claire O’Donovan Name:   Claire O’Donovan Title:   Attorney

 

New Lessor

Contrail Aviation Leasing, LLC

 

By:     Name:     Title:    

Lessee

 

Air Macau Company Limited     

 

By:     Name:     Title:    

 

3



--------------------------------------------------------------------------------

SIGNATURES

Existing Lessor

 

Wilmington Trust SP Services (Dublin) Limited acting not in its individual
capacity but solely as trustee under the Trust Agreement           

By:                                                                          

Name:                                                                          

Title:                                                                        

New Lessor

 

Contrail Aviation Leasing, LLC By: /s/ Joseph G. Kuhn                     Name:
  Joseph G. Kuhn Title:   CEO

Lessee

 

Air Macau Company Limited

By:

  /s/ Chen Hong Name:   Chen Hong

Title:

  CEO

 

3



--------------------------------------------------------------------------------

REPLACEMENT POWER OF ATTORNEY

Air Macau Company Limited (“Air Macau”) hereby irrevocably appoints CONTRAIL
AVIATION LEASING, LLC (“CONTRAIL AVIATION LEASING, LLC”), organized and existing
under the laws of the State of North Carolina, United States of America whose
principal place of business office is at 435 Investment Court, Verona, Wisconsin
53593, United States of America as Air Macau’s true and lawful attorney so that
CONTRAIL AVIATION LEASING, LLC may take any of the following actions in the name
of and for Air Macau’s with respect to the A319-100 aircraft bearing
manufacturer’s serial number 1758 (the “Aircraft”) leased by CONTRAIL AVIATION
LEASING, LLC to Air Macau pursuant to an Aircraft Lease Agreement dated as of
October 26, 2001, as assigned and amended from time to time and as novated and
amended pursuant to the Novation and Amendment Agreement dated as of
    September 4, 2018             (the “Lease”):

1. Pursuant to the Lease, Air Macau has procured and is maintaining insurances
for the Aircraft. CONTRAIL AVIATION LEASING, LLC has been named sole loss payee
on the all risk hull and war risk insurances for the Aircraft. In the event of a
total loss or constructive total loss of the Aircraft, CONTRAIL AVIATION
LEASING, LLC is entitled to receive insurance proceeds in an amount equal to the
Agreed Value (as defined in the Lease). CONTRAIL AVIATION LEASING, LLC may take
all action and sign all documents otherwise required to be performed by Air
Macau including execution on behalf of Air Macau of an appropriate form of
discharge/release document, in order for CONTRAIL AVIATION LEASING, LLC to
collect such insurance proceeds.

2. In the exercise of the rights of CONTRAIL AVIATION LEASING, LLC under the
Lease to recover the Aircraft from Air Macau and Macau after termination of the
Lease due to an Event of Default (as defined in the Lease) under the Lease or
for termination of the Lease due to any other reason, CONTRAIL AVIATION LEASING,
LLC may take all action otherwise required to be performed by Air Macau before
the authorities and courts in Macau in order to cause the Aircraft to be
repossessed by CONTRAIL AVIATION LEASING, LLC, deregistered from the Macau Civil
Aviation Authority and/or the Macau Commercial and Moveable Assets Registry or
any successor thereof, and any other person or Government Entity (as defined in
the Lease) which from time to time has control over civil aviation or the
registration, airworthiness or operation of aircraft in Macau (the “Aeronautics
Authorities”), operated and exported from Macau.

3. In the exercise of the rights mentioned in paragraphs 1 to 2, CONTRAIL
AVIATION LEASING, LLC may make any declarations or statements and sign any
public or private documents which may be considered necessary or appropriate.

4. CONTRAIL AVIATION LEASING, LLC may delegate the powers conferred hereby, in
whole or in part, to any individual(s), including but not limited to employees
of CONTRAIL AVIATION LEASING, LLC or legal counsel in Macau.

CONTRAIL AVIATION LEASING, LLC is empowered to determine in its sole discretion
when to exercise the powers conferred upon CONTRAIL AVIATION LEASING, LLC
pursuant to this Power of Attorney. Any person, agency or company relying upon
this Power of Attorney need not and will not make any determination or require
any court judgment as to whether an Event of Default (as defined in the Lease)
is outstanding under the Lease or whether the Lease has been terminated.

Air Macau hereby waives any claims against (a) any person acting on the
instructions given by CONTRAIL AVIATION LEASING, LLC or its designee pursuant to
this Power of Attorney and (b) any person designated by CONTRAIL AVIATION
LEASING, LLC or an officer of CONTRAIL AVIATION LEASING, LLC to give
instructions pursuant to this Power of Attorney. Air Macau also agrees to
indemnify and hold harmless any person, agency or company which may act in
reliance upon this Power of Attorney and pursuant to instructions given by
CONTRAIL AVIATION LEASING, LLC or its designee.

 

1



--------------------------------------------------------------------------------

Air Macau expressly declares that CONTRAIL AVIATION LEASING, LLC may use this
power of attorney to do business with “itself”.

This Power of Attorney is irrevocable as it is granted for the benefit of
CONTRAIL AVIATION LEASING, LLC in accordance with Articles 258.3 and 1101 of the
Macau Civil Code, and may only be revoked with the approval of CONTRAIL AVIATION
LEASING, LLC or when the Aircraft has been returned to the possession of
CONTRAIL AVIATION LEASING, LLC, deregistered and exported from Macau.

Air Macau Company Limited has made and delivered this Power of Attorney on 17
Sep 2018 in Macau.

 

Air Macau Company Limited

By:

  /s/ Chen Hong

Title:

  CEO

 

2



--------------------------------------------------------------------------------

REPLACEMENT POWER OF ATTORNEY

Air Macau Company Limited (“Air Macau”) hereby irrevocably appoints CONTRAIL
AVIATION LEASING, LLC (“CONTRAIL AVIATION LEASING, LLC”), organized and existing
under the laws of the State of North Carolina, United States of America whose
principal place of business office is at 435 Investment Court, Verona, Wisconsin
53593, United States of America as Air Macau’s true and lawful attorney so that
CONTRAIL AVIATION LEASING, LLC may take any of the following actions in the name
of and for Air Macau with respect to the A319-100 aircraft bearing
manufacturer’s serial number 1790 (the “Aircraft”) leased by CONTRAIL AVIATION
LEASING, LLC to Air Macau pursuant to an Aircraft Lease Agreement dated as of
October 26, 2001, as assigned and amended from time to time and as novated and
amended pursuant to the Novation and Amendment Agreement dated as
of    September 4, 2018             (the “Lease”):

I. Pursuant to the Lease, Air Macau has procured and is maintaining insurances
for the Aircraft. CONTRAIL AVIATION LEASING, LLC has been named sole loss payee
on the all risk hull and war risk insurances for the Aircraft. In the event of a
total loss or constructive total loss of the Aircraft, CONTRAIL AVIATION
LEASING, LLC is entitled to receive insurance proceeds in an amount equal to the
Agreed Value (as defined in the Lease). CONTRAIL AVIATION LEASING LLC may take
all action and sign all documents otherwise required to be performed by Air
Macau including execution on behalf of Macau of an appropriate form of
discharge/release document, in order for CONTRAIL AVIATION LEASING, LLC to
collect such insurance proceeds.

2. In the exercise of the rights of CONTRAIL AVIATION LEASING, LLC under the
Lease to recover the Aircraft from Air Macau and Macau after termination of the
Lease due to an Event of Default (as defined in the Lease) under the Lease or
for termination of the Lease due to any other reason, CONTRAIL AVIATION LEASING,
LLC may take all action otherwise required to be performed by Air Macau before
the authorities and courts in Macau in order to cause the Aircraft to be
repossessed by CONTRAIL AVIATION LEASING, LLC, deregistered from the Macau Civil
Aviation Authority and/or the Macau Commercial and Moveable Assets Registry, or
any successor thereof, and any other person or Government Entity (as defined in
the Lease) which from time to time has control over civil aviation or the
registration, airworthiness or operation of aircraft in Macau (the “Aeronautics
Authorities”), operated and exported from Macau.

3. In the exercise of the rights mentioned in paragraphs 1 to 2, CONTRAIL
AVIATION LEASING, LLC may make any declarations or statements and sign any
public or private documents which may be considered necessary or appropriate.

4. CONTRAIL AVIATION LEASING, LLC may delegate the powers conferred hereby, in
whole or in part, to any individual(s), including but not limited to employees
of CONTRAIL AVIATION LEASING, LLC or legal counsel in Macau.

CONTRAIL AVIATION LEASING, LLC is empowered to determine in its sole discretion
when to exercise the powers conferred upon CONTRAIL AVIATION LEASING, LLC
pursuant to this Power of Attorney. Any person, agency or company relying upon
this Power of Attorney need not and will not make any determination or require
any court judgment as to whether an Event of Default (as defined in the Lease)
is outstanding under the Lease or whether the Lease has been terminated.

Air Macau hereby waives any claims against (a) any person acting on the
instructions given by CONTRAIL AVIATION LEASING, LLC or its designee pursuant to
this Power of Attorney and (b) any person designated by CONTRAIL AVIATION
LEASING, LLC or an officer of CONTRAIL AVIATION LEASING, LLC to give
instructions pursuant to this Power of Attorney. Air Macau also agrees to
indemnify and hold harmless any person, agency or company which may act in
reliance upon this Power of Attorney and pursuant to instructions given by
CONTRAIL AVIATION LEASING, LLC or its designee.

 

1



--------------------------------------------------------------------------------

Air Macau expressly declares that CONTRAIL AVIATION LEASING, LLC may use this
power of attorney to do business with “itself”.

This Power of Attorney is irrevocable as it is granted for the benefit CONTRAIL
AVIATION LEASING, LLC in accordance with Articles 258.3 and 1101 of the Civil
Code, and may only be revoked with the approval of CONTRAIL AVIATION LEASING,
LLC or when the Aircraft has been returned to the possession of CONTRAIL
AVIATION LEASING, LLC, deregistered and exported from Macau.

Air Macau Company Limited has made and delivered this Power of Attorney on 17
Sep 2018 in Macau.

 

Air Macau Company Limited

By:

  /s/ Chen Hong

Title:

  CEO

 

2



--------------------------------------------------------------------------------

ACCEPTANCE CERTIFICATE

CONTRAIL AVIATION SUPPORT, LLC. (“Buyer”) and CONTRAIL AVIATION LEASING, LLC.
(“Buyer’s Nominee”) do hereby represent, acknowledge, warrant and agree in
favour of Wilmington Trust SP Services (Dublin) Ltd. not in its individual
capacity but solely AS TRUSTEE FOR AIRCRAFT 32A-1758 (Ireland) Trust (“Seller”)
as follows:

 

1.

Buyer’s Nominee has at 17:14 hours Dublin time) this 17th day of     September
        2018 accepted from Seller the following equipment, all as further
described in the Aircraft Sale Agreement dated 3 August 2018 (“Sale Agreement”)
between, inter alios, Seller and Buyer (collectively the “Aircraft”):

 

  (a)

one (1) used Airbus A319-100 aircraft bearing manufacturer’s serial number 1758

 

  (b)

two (2) used IAE V2524-A5 Engines bearing manufacturer’s serial numbers V11255
and V11256 and

 

  (c)

and all Parts and Aircraft Documentation.

 

2.

All of the foregoing equipment has been accepted on the date set forth above to
Buyer’s and Buyer’s Nominee’s full satisfaction pursuant to the terms and
provisions of the Sale Agreement when the Aircraft was located at Macau.

 

3.

The Aircraft, Engines, Parts and Aircraft Documentation have been fully examined
by Buyer and Buyer’s Nominee and have been received in a condition fully
satisfactory to Buyer and Buyer’s Nominee and in full conformity with the Sale
Agreement in every respect.

 

4.

Buyer and Buyer’s Nominee agrees that it is purchasing the Aircraft “AS IS,
WHERE IS AND WITH ALL FAULTS” and subject to the terms and conditions of the
Sale Agreement.

Unless otherwise defined herein, capitalised terms used in this acceptance
certificate have the same meaning as those used in the Sale Agreement.

IN WITNESS WHEREOF Buyer and Buyer’s Nominee have executed this acceptance
certificate on the date set forth above.

 

CONTRAIL AVIATION SUPPORT, LLC

/s/ Joseph G. Kuhn

By: Joseph G. Kuhn

Its: CEO

 

CONTRAIL AVIATION LEASING, LLC

/s/ Joseph G. Kuhn

By: Joseph G. Kuhn

Its: CEO

 



--------------------------------------------------------------------------------

ACCEPTANCE CERTIFICATE

CONTRAIL AVIATION SUPPORT, LLC. (“Buyer”) and CONTRAIL AVIATION LEASING, LLC.
(“Buyer’s Nominee”) do hereby represent, acknowledge, warrant and agree in
favour of Wilmington Trust SP Services (Dublin) Ltd. not in its individual
capacity but solely AS TRUSTEE FOR AIRCRAFT 32A-1790 (Ireland) Trust (“Seller”)
as follows:

 

1.

Buyer’s Nominee has at 17:14 hours Dublin time) this 17th day of
  September         2018 accepted from Seller the following equipment, all as
further described in the Aircraft Sale Agreement dated 3 August 2018 (“Sale
Agreement”) between, inter alios, Seller and Buyer (collectively the
“Aircraft”):

 

  (a)

one (1) used Airbus A319-100 aircraft bearing manufacturer’s serial number 1790;

 

  (b)

two (2) used IAE V2524-A5 Engines bearing manufacturer’s serial numbers V11286
and V11287; and

 

  (c)

and all Parts and Aircraft Documentation.

 

2.

All of the foregoing equipment has been accepted on the date set forth above to
Buyer’s and Buyer’s Nominee’s full satisfaction pursuant to the terms and
provisions of the Sale Agreement when the Aircraft was located at Macau.

 

3.

The Aircraft, Engines, Parts and Aircraft Documentation have been fully examined
by Buyer and Buyer’s Nominee and have been received in a condition fully
satisfactory to Buyer and Buyer’s Nominee and in full conformity with the Sale
Agreement in every respect.

 

4.

Buyer and Buyer’s Nominee agrees that it is purchasing the Aircraft “AS IS,
WHERE IS AND WITH ALL FAULTS” and subject to the terms and conditions of the
Sale Agreement.

Unless otherwise defined herein, capitalised terms used in this acceptance
certificate have the same meaning as those used in the Sale Agreement.

IN WITNESS WHEREOF Buyer and Buyer’s Nominee have executed this acceptance
certificate on the date set forth above.

 

CONTRAIL AVIATION SUPPORT, LLC

/s/ Joseph G. Kuhn

By:   Joseph G. Kuhn Its:   CEO

 

CONTRAIL AVIATION LEASING, LLC

/s/ Joseph G. Kuhn

By:   Joseph G. Kuhn Its:   CEO

 



--------------------------------------------------------------------------------

BILL OF SALE

Wilmington Trust SP Services (Dublin) Ltd. not in its individual capacity but
solely AS TRUSTEE FOR AIRCRAFT 32A-1758 (Ireland) Trust, a company incorporated
under the laws of Ireland (“Seller”), is the owner of the following equipment,
all as further described in the Aircraft Sale Agreement dated 3 August, 2018
(“Sale Agreement”) between, inter alias, Seller and Contrail Aviation Support,
LLC (collectively the “Aircraft”):

 

  1.

one (1) used Airbus A319-100 aircraft bearing manufacturer’s serial number 1758;

 

  2.

two (2) used IAE V2524-A5 Engines bearing manufacturer’s serial numbers V11255
and V11256; and

 

  3.

and all Parts and Aircraft Documentation.

For and in consideration of the sum of *                               
                                   and other valuable consideration, receipt of
which is hereby acknowledged, Seller does hereby sell, grant, transfer, deliver
and set over to Contrail Aviation Leasing, LLC (“Buyer”) and its successors and
assignees forever all of Seller’s right, title and interest in and to the
Aircraft, to have and to hold the Aircraft for its and their use forever.

Seller hereby warrants to Buyer and its successors and assigns that there is
hereby conveyed to Buyer full legal and beneficial good and marketable title to
the Aircraft save as to freedom from Security Interests in relation to which
Seller warrants only that the Aircraft is free of Warranted Security Interests,
and that Seller will warrant and defend such title forever against all claims
and demands.

Unless otherwise defined herein, capitalised terms used in this bill of sale
have the same meaning as those used in the Sale Agreement.

This bill of sale will be governed by, and construed in accordance with, the
Governing Law. The Governing Jurisdiction will have exclusive jurisdiction to
settle any dispute arising out of or in connection with this bill of sale.

IN WITNESS WHEREOF Seller has executed this bill of sale as a deed at 17:14
hours Dublin time) this 17th day of September 2018.

Seller: Wilmington Trust SP Services (Dublin) Ltd. not in its individual
capacity but solely AS TRUSTEE FOR AIRCRAFT 32A-1758 (Ireland) Trust

 

SIGNED and DELIVERED as a DEED by /s/ Cliona O’Faolain Cliona O’Faolain

as duly appointed attorney for and on behalf of Wilmington Trust SP Services
(Dublin) Ltd. not in its individual capacity but solely AS TRUSTEE FOR AIRCRAFT
32A-1758 (Ireland) Trust

In the presence of:

 

/s/ R. Murphy

   Witness signature       Witness name: Rebecca Murphy    Witness address:   
Witness occupation: Admin   

Fourth Floor

8 George’s Dock

IFSC

Dublin 1

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

BILL OF SALE

Wilmington Trust SP Services (Dublin) Ltd. not in its individual capacity but
solely AS TRUSTEE FOR AIRCRAFT 32A-1790 (Ireland) Trust, a company incorporated
under the laws of Ireland (“Seller”), is the owner of the following equipment,
all as further described in the Aircraft Sale Agreement dated 3 August, 2018
(“Sale Agreement”) between, inter alios, Seller and Contrail Aviation Support,
LLC (collectively the “Aircraft”):

 

  1.

one (1) used Airbus A319-100 aircraft bearing manufacturer’s serial number 1790;

 

  2.

two (2) used IAE V2524-A5 Engines bearing manufacturer’s serial numbers V11286
and V11287; and

 

  3.

and all Parts and Aircraft Documentation.

For and in consideration of the sum of *                               
                           and other valuable consideration, receipt of which is
hereby acknowledged, Seller does hereby sell, grant, transfer, deliver and set
over to Contrail Aviation Leasing, LLC (“Buyer”) and its successors and
assignees forever all of Seller’s right, title and interest in and to the
Aircraft, to have and to hold the Aircraft for its and their use forever.

Seller hereby warrants to Buyer and its successors and assigns that there is
hereby conveyed to Buyer full legal and beneficial good and marketable title to
the Aircraft save as to freedom from Security Interests in relation to which
Seller warrants only that the Aircraft is free of Warranted Security Interests,
and that Seller will warrant and defend such title forever against all claims
and demands.

Unless otherwise defined herein, capitalised terms used in this bill of sale
have the same meaning as those used in the Sale Agreement.

This bill of sale will be governed by, and construed in accordance with, the
Governing Law. The Governing Jurisdiction will have exclusive jurisdiction to
settle any dispute arising out of or in connection with this bill of sale.

IN WITNESS WHEREOF Seller has executed this bill of sale as a deed at
                 hours (          time) this 17th day of September 2018.

Seller: Wilmington Trust SP Services (Dublin) Ltd. not in its individual
capacity but solely AS TRUSTEE FOR AIRCRAFT 32A-1790 (Ireland) Trust

 

SIGNED and DELIVERED as a DEED by            /s/ Cliona O’Faolain  

Cliona O’Faolain

 

Director

  as duly appointed attorney for and on behalf of Wilmington Trust SP Services
(Dublin) Ltd. not in its individual capacity but solely AS TRUSTEE FOR AIRCRAFT
32A-1790 (Ireland) Trust

In the presence of:

 

                                                           

/s/ R. Murphy

   Witness signature       Witness name: *    Rebecca Murphy Witness address:   
Witness occupation: *                       

      Fourth Floor

      3 George’s Dock

      IFSC

      Dublin 1

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.